Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 1 of 110 PageID #:58221
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 2 of 110 PageID #:58222




                    THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MOTOROLA SOLUTIONS, INC., and             )
MOTOROLA SOLUTIONS MALAYSIA               )
SDN. BHD.,                                )
                                          )
             Plaintiffs,                  )
                                          )
                                              Civil Action No.: 1:17-cv-01973
       v.                                 )
                                          )
                                              Honorable Charles R. Norgle Sr.
HYTERA COMMUNICATIONS                     )
CORPORATION LTD.,                         )
HYTERA AMERICA, INC., AND                 )
HYTERA COMMUNICATIONS                     )
AMERICA (WEST), INC.,                     )
                                          )
             Defendants.                  )
                                          )


                           PROPOSED JURY INSTRUCTIONS
                                  (APPENDIX 8A)
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 3 of 110 PageID #:58223




                                             TABLE OF CONTENTS

                                                                                                                      Page

Instruction No. ## (##) - Summary of the Parties’ Claims ............................................................. 2

Instruction No. 1 (Agreed)– Functions of the Court and Jury ........................................................ 3

Instruction No. ** – No Inference From Judge’s Questions .......................................................... 4

Instruction No. 2 (Revised) – What is Evidence............................................................................. 5

Instruction No. 3 (Revised) – Deposition Testimony ..................................................................... 7

Instruction No. 4 (Agreed) – What is Not Evidence ....................................................................... 8

Instruction No. 6 (Agreed) – Consideration of All Evidence Regardless of Who Produced It ...... 9

Instruction No. 8 (Agreed) – Weighing the Evidence .................................................................. 10

Instruction No. 9 (Agreed) – Direct vs. Circumstantial Evidence ................................................ 11

Instruction No. 10 (Agreed) – Testimony of Witnesses ............................................................... 12

Instruction No. (##) – Prior Inconsistent Statements .................................................................... 13

Instruction No. 13 (Agreed) – Expert Witnesses .......................................................................... 14

Instruction No. 14 (Revised) – Translated Language ................................................................... 15

Instruction No. 15 (Agreed) – Demonstrative Exhibits ................................................................ 16

Instruction No. 16 (Disputed) – Destruction of Evidence ............................................................ 17

Instruction No. 17 (Disputed) – Fifth Amendment ....................................................................... 26

Instruction No. 18 (Disputed) – Respondeat Superior.................................................................. 30

Instruction No. 19 (Revised) – Burden of Proof ........................................................................... 34

Instruction No. 20 (Disputed) – Misappropriation of Trade Secrets ............................................ 35


                                                                                                                            i
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 4 of 110 PageID #:58224




Instruction No. 21 (Agreed) – Trade Secret Definition Generally ............................................... 38

Instruction No. 22 (Disputed) - Specific Elements of the Definition of a Trade Secret ............... 39

Instruction No. 23 (Disputed) – Combination Trade Secrets ....................................................... 43

Instruction No. 24 (Disputed) – Definition of Misappropriation .................................................. 45

Instruction No. 25 (Disputed) – Improper Means ......................................................................... 48

Instruction No. 26 (Disputed) – Acquisition of Every Part of a Trade Secret .............................. 50

Instruction No. 27 (Disputed) – Employee’s General Skills and Experience............................... 52

Instruction No. 28 (Disputed) – Modifications or Improvements ................................................ 54

Instruction No. ** – No License Defense ..................................................................................... 57

Instruction No. 29 (Disputed) – Trade Secret / Damages Generally ........................................... 58

Instruction No. 30 (Disputed) - Trade Secret / Compensatory Damages ..................................... 60

Instruction No. 31 (Disputed) – Trade Secret / Actual Loss......................................................... 62

Instruction No. 32 (Disputed) – Trade Secret / Unjust Enrichment ............................................. 63

Instruction No. 33 (Disputed) – Trade Secret / Reasonable Royalty ............................................ 67

Instruction No. 34 (Disputed) – Head Start Period ....................................................................... 73

Instruction No. 35 (Disputed) – Trade Secret / Punitive Damages............................................... 77

Instruction No. 36 (Disputed) – Trade Secret/Statute of Limitations ........................................... 80

Instruction No. ** (Disputed) - Fraudulent Concealment ............................................................ 84

Instruction No. 37 (Agreed) – References to Other Trade Secrets ............................................... 86

Instruction No. 38 (Disputed) – Copyright Allegation Generally ................................................ 87




                                                                                                                              ii
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 5 of 110 PageID #:58225




Instruction No. 39 (Disputed) – Copyright Infringement ............................................................. 90

Instruction No. 40 (Agreed) – Copyright Ownership ................................................................... 91

Instruction No. 41 (Disputed) – Copying ..................................................................................... 92

Instruction No. 42 (Disputed) – Protected Expression ................................................................. 94

Instruction No. 43 (Revised) – Copyright Damages Generally ................................................... 98

Instruction No. 44 (Disputed) – Copyright / Defendants’ Profits ............................................... 100

Instruction No. 45 (Disputed) – No Double Recovery ............................................................... 102

Instruction No. 46 (Agreed) – Selection of Presiding Juror; General Verdict............................ 103

Instruction No. 47 (Agreed) – Communication with Court ........................................................ 104

Instruction No. 48 (Agreed) – Disagreement Among Jurors ...................................................... 105




                                                                                                                             iii
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 6 of 110 PageID #:58226




       Where the parties agreed on contiguous portions of an instruction, that language is

offered without any brackets. Any disputed language offered in addition to the agreed language

is bracketed either as [Motorola’s Proposal . . . ] or [Hytera’s Proposal . . . ]. To the extent

any disputed proposal is offered only conditionally, it is identified as such.

       Where the parties did not agree on any contiguous portions of an instruction, each party’s

instruction, followed by the opposing party’s objections, is offered sequentially. Similarly,

where only one party proposed an instruction, that party’s instruction is offered, followed by the

opposing party’s objections.




                                                                                                     1
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 7 of 110 PageID #:58227




Instruction No. ## (##) - Summary of the Parties’ Claims1

        Plaintiffs Motorola Solutions, Inc. and Motorola Solutions Malaysia SDN. BHD.

(collectively, “Motorola”) allege that Defendants Hytera Communications Corporation Ltd.,

Hytera America, Inc. and Hytera Communications America (West), Inc. (collectively, “Hytera”)

misappropriated Motorola’s trade secrets and infringe Motorola’s copyrights relating to two-way

Digital Mobile Radio (“DMR”) technology.

        Motorola asserts the following claims against Hytera:

        Count I: Trade secret misappropriation under the Defend Trade Secrets Act (18 U.S.C. §§

1836(b), 1839 et seq.) by all Defendants. This is a claim under federal law;

        Count II: Trade secret misappropriation under Illinois Trade Secret Act (765 ILCS 1065

et seq.) by all Defendants. This is a claim under Illinois state law;

        Count III: Copyright Infringement under the Copyright Act (17 U.S.C. §§ 106, 501 et

seq.) by all Defendants. This is a claim under federal law.

        Hytera generally denies the claims asserted by Motorola and asserts a single affirmative

defense—that the statute of limitations bars Motorola’s trade secret claims.

        You will be instructed as to each element of each claim and defense. You must consider

each claim and defense separately.




1
    Jury Instructions, Miller UK Ltd. v. Caterpillar, Inc., No. 1:10-cv-03770 (N.D. Ill. Dec. 18, 2015), ECF No. 1020.



                                                                                                                    2
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 8 of 110 PageID #:58228




Instruction No. 1 (Agreed)– Functions of the Court and Jury2

           Members of the jury, you have seen and heard all the evidence and arguments of the

attorneys. Now I will instruct you on the law.

           You have two duties as a jury. Your first duty is to decide the facts from the evidence in

the case. This is your job, and yours alone.

           Your second duty is to apply the law that I give you to the facts. You must follow these

instructions, even if you disagree with them. Each of the instructions is important, and you must

follow all of them.

           Perform these duties fairly and impartially. Do not allow sympathy, prejudice, fear, or

public opinion to influence you. You should not be influenced by any person’s race, color,

religion, national ancestry, or sex.

           Nothing I say now, and nothing I said or did during the trial, is meant to indicate any

opinion on my part, about what the facts are or about what your verdict should be.




2
    Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.01.



                                                                                                        3
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 9 of 110 PageID #:58229




Instruction No. ** – No Inference From Judge’s Questions3

        During this trial, I have asked witnesses questions myself. Do not assume that because I

asked questions I hold any opinion on the matters I asked about, or on what the outcome of the

case should be.




3
    Motorola’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.02.



                                                                                                          4
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 10 of 110 PageID #:58230




Instruction No. 2 (Revised) – What is Evidence4

           The evidence consists of the testimony of the witnesses, the exhibits admitted in

evidence, [Motorola’s Proposal: and stipulations. A stipulation is an agreement between both

sides that certain facts are true. I will now read you those facts:

       1. Hytera Communications Corporation Ltd. (previously known as HYT) was founded in
          Shenzhen, China, in 1993. The company started as a dealer/distributor for two-way
          radios and began manufacturing its own two-way radio products in 1995.

       2. Hytera America, Inc. is a Florida company with its principal place of business in
          Miramar, Florida. Hytera America, Inc. sells two-way radio products and provides
          customer service for those products.

       3. Hytera Communications America (West), Inc. is a California company with its principal
          place of business in Irvine, California. Hytera Communications America (West), Inc.
          sells two-way radio products and provides customer service for those products.

       4. The U.S. Copyright Office issued registration certificates relating to certain software
          associated with Motorola’s DMR radio products at issue in this case.

       5. Motorola Malaysia hired G.S. Kok in February 1987 as a hardware engineer. When G.S.
          Kok left Motorola Malaysia in 2008, he was a Senior Engineering Manager.

       6. Motorola Malaysia hired Y.T. Kok in May 1997 as a software engineer. When Y.T. Kok
          left Motorola Malaysia in 2008, he was a Senior Software Engineer.

       7. Motorola Malaysia hired Samuel Chia in August 1999 as a software engineer. When he
          left Motorola Malaysia in 2008, he was an Engineering Section Manager for Motorola.

       8. G.S. Kok joined Hytera on February 18, 2008 as a Director, Shenzhen R&D Center,
          Government and Industry Terminal Product Department. When G.S. Kok left Hytera in
          November 2018, he was a Deputy General Manager, Hytera UK.

       9. Y.T. Kok joined Hytera on June 10, 2008 as a Section Head, Shenzhen R&D Center,
          Government and Industry Terminal Product Department. When Y.T. Kok left Hytera in
          October 2018, he was a Senior Sales Manager in the Overseas Sales Department
          Headquarters.




4
    Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.04.



                                                                                                     5
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 11 of 110 PageID #:58231




    10. Samuel Chia joined Hytera on June 16, 2008 as a Section Head, Shenzhen R&D Center,
        Government and Industry Terminal Product Department. When Samuel Chia left Hytera
        in October 2018, he was Senior Technical Consultant, Terminal Platform Center Line.]5




5
    Motorola’s Authority: The jury has heard references to stipulated facts throughout the trial so the instructions
    should explain what those stipulations are and what they mean.



                                                                                                                  6
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 12 of 110 PageID #:58232




Instruction No. 3 (Revised) – Deposition Testimony6

           During the trial, certain testimony was presented to you by [Motorola’s Proposal: the

reading of the depositions and]7 video. You should give this testimony the same consideration

you would give it had the witnesses appeared and testified here in court.




6
    Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.05.

7
       Motorola’s Authority: Certain deposition designations were read to the jury so this instruction should include
       reference to that.



                                                                                                                   7
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 13 of 110 PageID #:58233




Instruction No. 4 (Agreed) – What is Not Evidence8

           Certain things are not to be considered as evidence. I will list them for you:

           First, if I told you to disregard any testimony or exhibits or struck any testimony or

exhibits from the record, such testimony or exhibits are not evidence and must not be considered.

           Second, anything that you may have seen or heard outside the courtroom is not evidence

and must be entirely disregarded. This includes any press, radio, Internet or television reports

you may have seen or heard. Such reports are not evidence and your verdict must not be

influenced in any way by such publicity.

           Third, questions and objections or comments by the lawyers are not evidence. Lawyers

have a duty to object when they believe a question is improper. You should not be influenced by

any objection, and you should not infer from my rulings that I have any view as to how you

should decide the case.

           Fourth, the lawyers’ opening statements and closing arguments to you are not evidence.

Their purpose is to discuss the issues and the evidence. If the evidence as you remember it

differs from what the lawyers said, your memory is what counts.




8
    Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction Nos. 1.06, 1.24.



                                                                                                            8
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 14 of 110 PageID #:58234




Instruction No. 6 (Agreed) – Consideration of All Evidence Regardless of Who Produced
It9

           In determining whether any fact has been proved, you should consider all of the evidence

bearing on the question regardless of who introduced it.




9
    Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.08.



                                                                                                     9
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 15 of 110 PageID #:58235




Instruction No. 8 (Agreed) – Weighing the Evidence10

           You should use common sense in weighing the evidence and consider the evidence in

light of your own observations in life.

           In our lives, we often look at one fact and conclude from it that another fact exists. In

law we call this “inference.” A jury is allowed to make reasonable inferences. Any inference

you make must be reasonable and must be based on the evidence in the case.




10
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.11.



                                                                                                       10
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 16 of 110 PageID #:58236




Instruction No. 9 (Agreed) – Direct vs. Circumstantial Evidence11

           You may have heard the phrases “direct evidence” and “circumstantial evidence.” Direct

evidence is proof that does not require an inference, such as the testimony of someone who

claims to have personal knowledge of a fact. Circumstantial evidence is proof of a fact, or a

series of facts, that tends to show that some other fact is true.

           As an example, direct evidence that it is raining is testimony from a witness who says, “I

was outside a minute ago and I saw it raining.” Circumstantial evidence that it is raining is the

observation of someone entering a room carrying a wet umbrella.

           The law makes no distinction between the weight to be given to either direct or

circumstantial evidence. You should decide how much weight to give to any evidence. In

reaching your verdict, you should consider all the evidence in the case, including the

circumstantial evidence.




11
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.12.



                                                                                                      11
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 17 of 110 PageID #:58237




Instruction No. 10 (Agreed) – Testimony of Witnesses12

           You must decide whether the testimony of each of the witnesses is truthful and accurate,

in part, in whole, or not at all. You also must decide what weight, if any, you give to the

testimony of each witness.

           In evaluating the testimony of any witness, including any party to the case, you may

consider, among other things:

       •   the ability and opportunity the witness had to see, hear, or know the things that the
           witness testified about;

       •   the witness’s memory;

       •   any interest, bias, or prejudice the witness may have;

       •   the witness’s intelligence;

       •   the manner of the witness while testifying;

       •   and the reasonableness of the witness’s testimony in light of all the evidence in the case.




12
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.13.



                                                                                                      12
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 18 of 110 PageID #:58238




Instruction No. (##) – Prior Inconsistent Statements13

           You may consider statements given by one of the parties or a witness under oath before

trial as evidence of the truth of what he or she said in the earlier statements, as well as in

deciding what weight to give his or her testimony.

           With respect to other witnesses, the law is different. If you decide that, before the trial,

one of these witnesses made a statement not under oath or acted in a manner that is inconsistent

with his or her testimony here in court, you may consider the earlier statement or conduct only in

deciding whether his or her testimony here in court was true and what weight to give to his or her

testimony here in court.

           In considering a prior inconsistent statement, you should consider whether it was simply

an innocent error or an intentional falsehood and whether it concerns an important fact or an

unimportant detail.




13
     Motorola Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.14



                                                                                                          13
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 19 of 110 PageID #:58239




Instruction No. 13 (Agreed) – Expert Witnesses14

           You have heard witnesses give opinions about matters requiring special knowledge or

skill. You should judge this testimony in the same way that you judge the testimony of any other

witness. The fact that such person has given an opinion does not mean that you are required to

accept it. Give the testimony whatever weight you think it deserves, considering the reasons

given for the opinion, the witness’s qualifications, and all of the other evidence in the case.




14
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.21.



                                                                                                      14
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 20 of 110 PageID #:58240




Instruction No. 14 (Revised) – Translated Language15

           You have heard testimony of witnesses who testified in the Chinese language, and seen

documents written in Chinese. Witnesses who do not speak English, or are more proficient in

another language, testify through an official Court certified interpreter. In addition to the

witnesses’ interpreter, [Hytera’s Proposal: the parties may also have a check interpreter present]

[Motorola’s Proposal: a check interpreter was also present].16 Although some of you may

know Chinese, it is important that all jurors consider the same evidence. You should consider

only the evidence provided through the official interpreter. Therefore, you must base your

decision on the evidence presented in the English translation. Therefore, you must accept the

interpreter’s translation of the witnesses’ testimony, or of Chinese text in documents.

           You must not make any assumptions about a witness or a party based solely on the use of

an interpreter to assist that witness or a party.17




15
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.22.

16
       Motorola’s Authority: Since check interpreters were present, Motorola proposes revising the instruction to
       reflect taht
17
     Joint Authority: Jury Instructions, T-Mobile USA, Inc. v. Huawei Device USA, Inc., No. 14-01351 (W.D. Wash.
       May 16, 2017) ECF No. 476.



                                                                                                              15
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 21 of 110 PageID #:58241




Instruction No. 15 (Agreed) – Demonstrative Exhibits18

           Certain slides, diagrams, and illustrations prepared by attorneys have been shown to you.

Those demonstratives are used for convenience and to help explain the facts of the case. They

are not themselves evidence or proof of any facts.




18
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.24.



                                                                                                      16
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 22 of 110 PageID #:58242




Instruction No. 16 (Disputed) – Destruction of Evidence

           Hytera objects to the inclusion of an instruction on spoliation, loss, or destruction of

evidence.19 The following is proposed only if such an instruction is to be offered at all.

           [Motorola’s Proposal: You have heard evidence that Hytera may have lost, destroyed,

and/or altered computers and files before and after this litigation was filed.] 20 [Hytera’s



19
     Hytera’s Authority: See Spesco, Inc. v. General Elec. Co., 719 F.2d 233, 239 (7th Cir. 1983) (“This circuit requires
      a showing of an intentional act by the party in possession of the allegedly lost or destroyed evidence to support
      the tendered instruction.”); see also Miksis v. Howard, 106 F.3d 754, 763 (7th Cir. 1997); 4 Hon. Leonard B.
      Sand, et al., Mod. Fed. Jury Instr.-Civil P Instruction No. 75-7, Comment (2012) (“The charge should not be
      given in cases of . . . disappearance while outside the party’s control[.]”).
20
       Motorola’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.20; Grenig, 3B
       West’s Fed. Forms, District Courts- Civil, Jury Instructions §34.43 (Failure to Produce Available evidence)
       (adapted from O'Malley, Grenig & Lee, 3 Federal Jury Practice & Instructions § 104.26). The trial record
       demonstrates that Hytera lost, destroyed, and/or altered evidence before and after this litigation began. Prior to
       the litigation beginning, Peiyi Huang and Sam Chia deleted evidence of misappropriation to conceal their
       misappropriation from Motorola. Trial Tr. 1365:7-19, 1367:5-16, 1467:12-20, 1481:22-25, 1572:17-1573:7,
       3213:12-3215:9 3216:8-23, 3242:4-17 (testimony related to destruction of evidence: Trial Tr. 1154:23-1155:25
       (discussing rebranding code, erasing documents, and losing laptops), 1157:2-17 (discussing rebranding of
       Motorola’s conformance testing document); Id. 1549:7-14; id. 1839:15-1840:1; id. 4406:11-22, 4796:22-4797:4;
       Yuan: 3559:11-15; PTX-263 (task list showing Hytera decided to create libraries by “extracting only required
       component and change interface to own interface” because this option it “has a low chance of detection if the
       code was disassembled by Motorola”); PTX-0047 (discussing the “sensitive relationship between RAF and
       Motorola so the distribution and application scope of RAF should be minimized”); PTX-46 (showing PE
       instructing Qin Jun to rebrand training slides related to repeater technology). Because the evidence demonstrates
       that Hytera destroyed this evidence to conceal its misappropriation, an adverse inference instruction is warranted.
       See Micron Tech., Inc. v. Rambus, Inc., 645 F.3d 1311, 1322–23 (Fed. Cir. 2011) (affirming spoliation finding
       where purpose of document retention policy was to “frustrate[e] the fact-finding efforts of parties adverse to
       Rambus”).

Once the litigation began, Hytera was on notice to preserve relevant evidence, but failed to do so. Trial Tr. 3263:20-
   23 (admitting that one of Peiyi Huang’s laptops was reformatted after litigation began); Trial Tr. 3259:14-3261:13
   (admitting that Hytera did nothing to collect Sam Chia’s laptops until his departure in mid-2018 and only then
   discovered one of his laptops was “missing”). Hytera’s failure to preserve relevant evidence warrants an adverse
   inference instruction. See Buonaura v. City of Berwyn, No. 08-cv-6687, 2011 WL 3754820, at *12 (N.D. Ill.
   Aug. 25, 2011) (instructing jury on adverse inference based on destruction of evidence where defendant “knew
   that litigation had actually commenced by the time the first tape was erased and knew that the tapes contained
   information potentially relevant to Plaintiffs' claims”); see also Pillay v. Millard Regrigerated Servs., Inc., No.
   09-cv-5725, 2013 WL 2251727, at *3-*5 (N.D. Ill. May 22, 2013) (similar); Weitzman v. Maywood, No. 13-cv-
   1228, 2014 WL 4269074, at *3-*4 (N.D. Ill. Aug. 29, 2014 (granting adverse inference where filing of complaint
   was “sufficient to inform [defendant] of its obligation to suspend its ordinary document destruction policies and
   put into place an effective litigation hold”).

This instruction is particularly warranted in this case because Hytera is seeking to benefit from this spoliation by
    suggesting that the jury should hold Hytera’s intentional destruction against Motorola. See, e.g., Trial Tr. 1467:5-
    9, 1468:20-1469:2, 1484:25-1485:23, 1549:15-1550:5, 1584:4-14 1628:19-1631:11.



                                                                                                                      17
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 23 of 110 PageID #:58243




Proposal: You have heard evidence that computers and files may have been lost, destroyed,

and/or altered, and that those computers and files may have contained evidence that is relevant to

this case.]21 You may assume that such evidence would have been unfavorable to [Motorola’s

Proposal: Hytera][Hytera’s Proposal: the person who lost, destroyed. or altered the

information]22 only if you find by a preponderance of the evidence that:

         (1) [Motorola’s proposal: Hytera][Hytera’s proposal: the person]23 intentionally

destroyed the evidence or caused it to be destroyed; and

         (2) [Motorola’s proposal: Hytera][Hytera’s proposal: the person]24 destroyed the

evidence or caused the evidence to be destroyed in bad faith.

         “Bad faith” means destruction for the purpose of hiding adverse information.25

         [Hytera’s Proposal: The destruction or inability to produce a document, standing alone,



21
     Motorola’s Response: Hytera’s proposed “party neutral” instruction is improper. There is no evidence that
     Motorola deleted any evidence relevant to this case. To the extent Hytera is referring to data relating to Motorola’s
     ticketing system for submitting Compass access log requests, there is also no evidence of spoliation. When
     Motorola switched ticketing systems for access log requests in 2015 (two years before this lawsuit was filed),
     tickets showing requests for access log pulls prior to that date were not carried over into the new system. But as
     Mr. Shepard’s trial testimony confirmed, Motorola maintained any corresponding access log reports; the absence
     of an access log confirms that there was no request. Shepard Tr. 530:2-531:22 (“There would have been an e-
     mail record of it had it been requested. And I don't believe there's an e-mail record, so I don't believe there was a
     request.”). This is further evidenced by the fact that several pre-2015 Compass access log requests were produced
     and introduced at trial. See, e.g., DTX-4512; DTX-4505 Further, Hytera contends that it is undisputed that (a)
     Motorola maintains Compass system access logs back to 1997, and (b) Motorola first ran access reports for G.S.
     Kok, Y.T. Kok, and Sam Chia in January 2017. Id. ¶¶ 4, 25. Thus, requests to pull access logs prior to January
     2017 are irrelevant and duplicative of the access log data that does exist.

22
     Motorola’s Authority: See footnote 21 above regarding Motorola’s position on why this instruction applies only
     to Hytera.
23
     Motorola’s Authority: See footnote 21 above regarding Motorola’s position on why this instruction applies only
     to Hytera.
24
     Motorola’s Authority: See footnote 21 above regarding Motorola’s position on why this instruction applies only
     to Hytera.

25
     Joint Authority: Mathis v. John Morden Buick, Inc., 136 F.3d 1153, 1155 (7th Cir. 1998) (“That documents
     were destroyed intentionally no one can doubt, but “bad faith” means destruction for the purpose of hiding adverse
     information.”).



                                                                                                                      18
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 24 of 110 PageID #:58244




does not warrant an inference that the document, if produced, would have contained information

adverse to the party originally in possession of the document.]2627

           [Hytera’s Proposal: The destruction of documents in the ordinary course of business

does not constitute destruction in bad faith.]2829

           [Hytera’s Proposal: Even if you find a person lost, deleted, or altered evidence

intentionally and in bad faith, you may not infer that the evidence would have been unfavorable

to that person’s employer unless a superior officer of the employer, while acting in his

managerial capacity, ordered, participated in, or ratified the conduct and bad faith intent of the




26
     Hytera’s Authority: Park v. City of Chicago, 297 F.3d 606, 615 (7th Cir. 2002) (“An employer's destruction of or
      inability to produce a document, standing alone, does not warrant an inference that the document, if produced,
      would have contained information adverse to the employer’s case.”).

27
       Motorola’s Response: Motorola objects to this instruction as repetitive and confusing. Motorola’s proposal,
       consistent with the Seventh Circuit Model Instruction, explains that the jury must find documents were
       intentionally destroyed and that the destruction was in bad faith. Hytera’s proposal simply repeats the first the
       requirement and states that is not sufficient for an adverse inference. This is unnecessary and Hytera identifies
       no reason to lengthen the jury instructions with this repetitious instruction. Indeed, in Park, which Hytera cites,
       the very next sentence states that “to draw such an inference, the employer must have destroyed the documents
       in bad faith.” 297 F.3d at 615.
28
     Hytera’s Authority: Rummery v. Illinois Bell Tel. Co., 250 F.3d 553, 558 (7th Cir. 2001) (“The district court
      concluded that, standing alone, Illinois Bell's system of destroying the ranking sheets does not imply that it used
      age as a criteria in reaching the ultimate rankings.”).
29
       Motorola’s Response: Motorola objects to this instruction because it is contrary to the law. Destruction of
       documents in the “ordinary course of business” does, indeed, constitute bad faith once a party is on notice that
       those documents may be relevant to litigation. Krumwiede v. Brighton Assocs., L.L.C., No. 05 C 3003, 2006 WL
       1308629, at *8 (N.D. Ill. May 8, 2006) (“Once a party is on notice that files or documents in their possession are
       relevant to pending litigation, the failure to prevent the destruction of relevant documents crosses the line between
       negligence and bad faith, even where the documents are destroyed according to a routine document retention
       policy.”); Weitzman v. Maywood, No. 13-cv-1228, 2014 WL 4269074, at *3-*4 (N.D. Ill. Aug. 29, 2014 (granting
       adverse inference where filing of complaint was “sufficient to inform [defendant] of its obligation to suspend its
       ordinary document destruction policies and put into place an effective litigation hold”). Moreover, Hytera has
       offered no evidence that any of the evidence it destroyed was, in fact, destroyed in the ordinary course of business.



                                                                                                                        19
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 25 of 110 PageID #:58245




employee.]3031

           [Hytera’s proposal: Evidence that is unfavorable to a person who destroyed that




30
     Hytera’s Authority: Cf. West v. W. Cas. & Sur. Co., 846 F.2d 387, 399 (7th Cir. 1988) (“A corporation can be
      liable for punitive damages only when the responsible employee was acting in a managerial capacity or when the
      acts were authorized or ratified by the corporation.”); Pendowski v. Patent Scaffolding Co., 89 Ill.App.3d 484,
      488-489 (1st Dist. 1980); see also Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir.
      2009) (“bad faith is personal” and “may not automatically be visited on others”, rather specific evidence of a
      supervisor's bad faith is needed); Ashton v. Knight Transp., Inc., 772 F. Supp. 2d 772, 803 (N.D. Tex. 2011)
      (same); Cenveo Corp. v. S. Graphic Sys., Inc., No. CIV. 08-5521 JRT/AJB, 2010 WL 3893680, at *11 (D. Minn.
      June 18, 2010) (imputing intent only where the individual acting in bad faith was an officer of defendant
      corporation), report and recommendation adopted, No. CIV. 08-5521 JRT/AJB, 2010 WL 3893709 (D. Minn.
      Sept. 30, 2010).

31
       Motorola’s Authority: Hytera’s proposed instruction regarding when an employee’s destruction of evidence
       may be imputed to his or her employers is wrong as a matter of law. First, destruction of evidence after litigation
       began is routinely held against the party that allowed that evidence to be destroyed. See footnote 20.

Second, an employer’s liability for an employee’s spoliation of documents during the course of their employment is
    no different than an employer’s liability for any other act: it is subject to principles of respondeat superior, which
    the jury will be instructed on. Am. Builders & Contractors Supply Co. v. Roofers Mart, Inc., No. 1:11-CV-19
    CEJ, 2012 WL 2992627, at *6 (E.D. Mo. July 20, 2012); E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,
    803 F.Supp.2d 469, 509 (E.D.Va.2011); Nucor Corp. v. Bell, 251 F.R.D. 191, 196 (D.S.C. 2008); Ackerson v.
    Rector & Visitors of Univ. of Virginia, No. 3:17CV00011, 2018 WL 3097346, at *7 (W.D. Va. Apr. 11, 2018),
    report and recommendation adopted, No. 3:17-CV-00011, 2018 WL 3097334 (W.D. Va. June 22, 2018). None
    of the cases Hytera cites hold otherwise, and are inapposite. West v. W. Cas. & Sur. Co., 846 F.2d 387, 399 (7th
    Cir. 1988) (case on punitive damages, not spoliation); Pendowski v. Patent Scaffolding Co., 89 Ill.App.3d 484,
    488-489 (1st Dist. 1980) (same); see also Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d
    Cir. 2009) (bad faith in context of awarding attorney’s fees or sanctioning attorneys, not employees spoliating
    documents); Ashton v. Knight Transp., Inc., 772 F. Supp. 2d 772, 803 (N.D. Tex. 2011) (finding corporate
    defendant and individual defendant spoliated evidence); Cenveo Corp. v. S. Graphic Sys., Inc., No. CIV. 08-5521
    JRT/AJB, 2010 WL 3893680, at *11 (D. Minn. June 18, 2010) (imputing knowledge of corporation to officer and
    officer’s knowledge to corporation), report and recommendation adopted, No. CIV. 08-5521 JRT/AJB, 2010 WL
    3893709 (D. Minn. Sept. 30, 2010).

 Third, contrary to Hytera’s claim, employee’s bad faith actions may be imputed to their employer under respondeat
    superior. Toney v. St. Francis Hosp., 169 F. Supp. 2d 822, 831 (N.D. Ill. 2001) (“[T]his court finds that Mook
    acted within her scope of employment when she spoke to Webb and gave false statements concerning the
    employment history of Toney at the Hospital.”); Buechele v. St. Mary's Hosp. Decatur, 509 N.E.2d 744, 746 (Ill.
    Ct. App. 1987) (holding that respondeat superior liability may attach if an employee criticizes a co-employee in
    bad faith in a report filed with a state agency).

Fourth, Hytera’s proposed instruction is not the law on vicarious liability. See footnote 167.



                                                                                                                      20
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 26 of 110 PageID #:58246




evidence is not necessarily unfavorable to that person’s employer.]3233

                                  Hytera’s Response to Motorola’s Proposal

           As an initial matter Hytera objects to the inclusion of an instruction regarding spoliation,

loss, or destruction of evidence at all, since it is unwarranted by the evidence and particularly as

Motorola has not sought a spoliation order from this Court. But if such an instruction is to be

given, Motorola’s proposed instruction suffers from several critical flaws, which must be

addressed in any instruction. Namely, Motorola’s proposed instruction is improperly partisan,

given that alleged spoliation relates to both sides in the case. Motorola’s proposed instruction

also improperly conflates the actions and scienter of certain former Motorola employees with

that of Hytera. Motorola’s proposed instruction is also open-ended, inviting the jury to draw

adverse inferences with no relationship to the evidence in question. Motorola’s proposed

instruction also suffers from other examples of imprecision. Each issue is addressed below.

           First, some background will assist the Court. Presumably, Motorola’s proposed

instruction relates to the deletion of certain files on one former Motorolan’s laptops (some of

which appear to have been deleted in 2013 or 2014, and others appear to have been deleted in

2017 or 2018), and the loss of another former Motorolan’s laptop in 2013. Motorola’s argument

that the proposal relates to some other alleged conduct by Hytera, Hytera disputes any such

allegations, but that is a factual issue for the jury to resolve (to the extent supported by the

evidence at all), and that highlights the importance of an instruction that clearly delineates


32
     Hytera’s Authority: Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir. 2009) (“bad faith
      is personal” and “may not automatically be visited on others”, rather specific evidence of a supervisor's bad faith
      is needed); Cenveo Corp. v. S. Graphic Sys., Inc., No. CIV. 08-5521 JRT/AJB, 2010 WL 3893680, at *11 (D.
      Minn. June 18, 2010) (imputing intent only where the individual acting in bad faith was an officer of defendant
      corporation), report and recommendation adopted, No. CIV. 08-5521 JRT/AJB, 2010 WL 3893709 (D. Minn.
      Sept. 30, 2010).
33
       Motorola’s Authority: See footnote 31.



                                                                                                                     21
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 27 of 110 PageID #:58247




between an employee and an employer. But Motorola’s deletion of evidence relating to its

document access logs is also relevant to the case. Indeed, the evidence will show that Motorola

deleted evidence relating to its Compass logs even as it had mounting suspicions regarding

Hytera’s DMR product, and even as it examined those logs in support of separate investigations,

as detailed in Hytera’s pending motion for summary judgment. To the extent Motorola disputes

that, that is an issue for the jury to resolve, but the charge to the jury must be tailored to prepare

the jury to evaluate all issues concerning destruction of evidence.

       Addressing the threshold issue, an instruction on loss or destruction of evidence requires

a showing of an intentional act by the party in possession of the allegedly lost or destroyed

evidence. But the charge should not be given in cases of disappearance while outside the party’s

control. Indeed, the authority that Motorola cites acknowledges that the spoliation inquiry is

directed at the party responsible for the loss or destruction. The evidence at trial will not permit a

reasonable jury to find that Hytera, as opposed to certain former Motorolans, performed an

intentional act to lose or destroy evidence or that it did so with regard to evidence in its control,

much less that it did so in bad faith. An instruction on spoliation presents considerable risk that

the jury might improperly impute the actions and state of mind of individuals acting outside the

scope of their employment to Hytera. It further presents considerable risk that the jury might

draw inferences adverse to Hytera without tethering them to an appropriate inference adverse to

the individual responsible for the destruction or loss.

       For the same reason, Motorola’s proposed instruction is objectionable to the extent it fails

to distinguish between Hytera the corporation and certain individuals, and to the extent it fails to

explain the particular circumstances in which an individual’s conduct can be imputed to Hytera.

       Given the complexity of the facts surrounding who was responsible for any loss,




                                                                                                     22
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 28 of 110 PageID #:58248




destruction, or alteration, and the number of other issues relating to scienter and the fact that

there is no direct evidence concerning the rationale for any such conduct, it is appropriate to

instruct the jury in detail regarding what does and does not constitute bad faith as part of this

instruction. Motorola’s argument that its proposed instruction on vicarious liability addresses

this issue is incorrect and inadequate.

        Motorola’s later proposed instruction on vicarious liability does not address the

heightened burden that would be required to impute intent and bad faith to an employer. That

proposed instruction also concerns liability, and offers no guidance regarding how conduct and

scienter concerning subsidiary issues should or should not be imputed, which is a different

standard. Motorola cites out-of-circuit and out-of-state authority to support its apparent position

that respondeat superior applies to impute adverse inferences to an individual’s employer. This

is contrary to the authority that Hytera has cited with regard to its own proposed instruction,

imposing a higher burden for imputation of scienter.

        Motorola’s instruction is overbroad in its construction of appropriate adverse inferences.

Motorola proposes instructing that the juror can draw “any reasonable inference” about bad faith

conduct. The model instruction, which both sides draw from, already delineates the scope of

inferences available, namely by stating “You may assume that such evidence would have been

unfavorable to” the party responsible for the destruction (the model instruction does not account

for imputation issues). Motorola’s open-ended proposal is inappropriate and likely to confuse

the jury.

        Motorola argument concerning a hypothetical company that “regularly intentionally

destroys evidence in bad faith” is a straw man and it rests on circular logic: regular bad faith




                                                                                                    23
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 29 of 110 PageID #:58249




destruction of evidence is not the ordinary course of business.

        Motorola’s citation of Brown & Williamson is also inapposite. For one, Hytera’s

instructions are not in conflict with that decision. But that decision also did not consider the

propriety of drawing adverse inferences against the company based on the conduct of an

employee. Rather, the issue there was whether the conduct in question constituted bad faith.

Accordingly, that decision (and Motorola’s proposed instruction) fails to address all of the

nuances involved in this case, where the alleged loss and destruction occurred at various time

periods.

        Motorola’s focus on loss or destruction of evidence subject to a litigation hold is

indicative of its intent to conflate the complex issues surrounding alleged spoliation. That is, the

basis for Motorola’s proposal of this instruction appears to relate to numerous materials, at least

some of which appear to have been lost or deleted long before this litigation began. Without

clear instructions regarding what constitutes intentional and bad faith destruction and what does

not, the jury is likely to be confused.

        Hytera further objects to the extent Motorola’s proposed instruction is directed solely at

alleged conduct by Hytera, as opposed to instructing on Motorola’s conduct as well. The events

in question in this case occurred more than ten years ago, and in the intervening years, Motorola

has also lost, destroyed, and altered evidence relating to this case. A neutral instruction is

therefore appropriate.

        Hytera also objects to Motorola’s proposed instruction to the extent it assumes that the

record will conclusively show the disposition of the evidence in question, by stating “[y]ou have

heard evidence that computers and files were lost, destroyed, and/or altered . . . .” To the extent

this instruction is offered at all, it should be for the jury to determine the disposition of the




                                                                                                    24
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 30 of 110 PageID #:58250




evidence in question.

       Hytera also objects to Motorola’s proposed title to the extent it describes the instruction

as “spoliation.” That word is not actually used in the instruction, and so it is unnecessary and

likely to lead to confusion.




                                                                                                   25
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 31 of 110 PageID #:58251




Instruction No. 17 (Disputed) – Fifth Amendment34

            Hytera objects to the inclusion of an instruction on Fifth Amendment adverse

inferences.35 The following is proposed only if such an instruction is to be offered at all.

            During the depositions of G.S. Kok, Y.T. Kok, and Samuel Chia which were presented at

our trial, they invoked their right not to incriminate themselves under the Fifth Amendment in

our Bill of Rights. This was their right to do so. [Motorola’s proposal: You may, but you need

not, infer by such refusal that the answers would have been adverse to Hytera’s interests.]

[Hytera’s proposal: Nevertheless, you may, but are not required to find that the questions called

for answers that would have incriminated them and that these answers would have been adverse

to their respective positions,] 3637 to the extent that inference is justified by corroborating


34
       Motorola’s Authority: In allowing deposition testimony during which the Fifth Amendment was invoked, the
       Court stated that “with respect to taking the Fifth Amendment in a civil cases, negative inferences can be drawn”
       and that during closing arguments, counsel could “advise the jury or argue the reasonable inference to draw from
       the exercising of that constitutional right. Trial Tr. 562:18–563:16. Motorola proposes this instruction consistent
       with the Court’s ruling. See Rad Servs., Inc. v. Aetna Cas. & Sur. Co., 808 F.2d 271, 276 (3d Cir. 1986) (affirming
       instruction that jury could infer employee’s invocation of Fifth Amendment was adverse to employer); F.D.I.C.
       v. Fid. & Deposit Co., 45 F.3d 969, 979 (5th Cir. 1995) (similar). Motorola’s proposal specifies that the jury may
       infer that the adverse inference is specific to the answer. The LiButti factors confirm that it is appropriate to
       attribute G.S. Kok’s, Y.T. Kok’s, and Sam Chia’s invocations of the Fifth Amendment to Hytera. First, Messrs.
       Kok, Kok, and Chia were employed by Hytera, and Hytera was paying for their criminal attorney at the time of
       their deposition, meaning it is “less likely the non-party witness[es] would … render testimony in order to
       damages the relationship.” LiButti v. United States, 107 F.3d 110, 123–24 (2d Cir. 1997); Dkt. 766, Ex. A at 8:3–
       9; Dkt. 766, Ex. B at 186:12–16; Chia Dep. Tr. 230:13–19; Dkt. 690-1 ¶¶ 14–16; Dkt. 682 at 10–15. Messrs.
       Kok, Kok, and Chia also received substantial compensation once they were let go from Hytera several months
       after their deposition, further evidencing the close relationship between Hytera and these individuals. DTX-5037.
       Second, Hytera exercised a high degree of control at the time of the depositions because they were employed by
       Hytera. LiButti, 107 F.3d at 123. Third, Messers. Kok, Kok, and Chia’s assertion of privilege advanced their
       interest and Hytera’s, but shielding form discovery facts regarding their theft and Hytera’s involvement. LiButti,
       107 F.3d at 123. Fourth, Messers. Kok, Kok, and Chia are central figures in this litigation, as they are the
       individuals who stole Motorola’s trade secrets for Hytera. LiButti, 107 F.3d at 123–24; see also Cerro Gord
       Charity v. Fireman’s Fund Am. Life Ins. Co., 819 F.2d 1471, 1481–82 (8th Cir. 1987) (similarly applying factors).
35
     Hytera’s Authority: See LiButti v. United States, 107 F.3d 110, 122 (2d Cir. 1997); State Farm Mut. Auto. Ins. Co.
       v. Abrams, 96 C 6365, 2000 WL 574466, at *6 (N.D. Ill. May 11, 2000).

36
       Motorola’s Authority: For the reasons explained in footnote 34, the adverse inference should be against Hytera,
       not merely against the individuals invoking.
37
       Hytera’s authority: Sebastian v. City of Chicago, 05 C 2077, 2008 WL 2875255, at *34 (N.D. Ill. July 24, 2008).



                                                                                                                      26
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 32 of 110 PageID #:58252




evidence.38

           [Hytera’s proposal: That however, would not necessarily be the same as being adverse

to the position of Motorola or Hytera. Before finding that a particular answer would have also

been adverse to another party in the case, you should consider all of the other evidence and

circumstances. You are not required to find that any answer to a particular question by one of

those witnesses would have been adverse to that witness or to any party in this case.]3940

[Hytera’s proposal: You are to consider each assertion of the Fifth Amendment privilege, and

what inferences, if any, to draw from it, on a question by question basis.]41



                                  Hytera’s Response to Motorola’s Proposal

           Motorola’s proposed instruction is inappropriate to the extent it is open-ended and

inappropriately conflates the individuals invoking the Fifth Amendment privileges with their

employer. Motorola similarly inappropriately conflates adversity against the witness with

adversity against their employer. Given the complexity of issues surrounding the Fifth

Amendment privilege in this case, a more precise instruction is appropriate.

           As with the prior instruction, Motorola again proposes an open-ended instruction—“You


38
       Joint authority: Sebastian v. City of Chicago, 05 C 2077, 2008 WL 2875255, at *34 (N.D. Ill. July 24, 2008).
39
     Hytera’s Authority: Penultimate Jury Instructions on Trade Secret Misappropriation, Waymo LLC v. Uber Tech.
      Inc., No. 17-00939 (N.D. Cal. Jan. 3, 2018) ECF No. 2449-1.

40
       Motorola’s Response: Motorola objects to Hytera’s proposal because it suggests that Messers. Kok, Kok, and
       Chia invocation of the Fifth Amendment would be adverse to Motorola, the victim of the theft in this case. Hytera
       cites no support for making such an unsupported suggestion to the jury. As explained in footnote 34, the adverse
       inference from their invocation of the Fifth Amendment should be against Hytera alone. In addition, Hytera’s
       proposed language is repetitive of the language earlier in the instruction—including language Hytera agrees
       with—regarding the requirements for finding an adverse inference.

41
       Motorola’s Response: Motorola objects to this instruction because it is repetitive. The jury will already be
       instructed that they may infer that answers to the questions may have been adverse to Hytera, which necessarily
       requires the jury to consider the questions they were asked.



                                                                                                                    27
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 33 of 110 PageID #:58253




may . . . draw adverse inference”—permitting the jury to run wild with regard to the scope of

adverse inferences it might draw, rather than tethering the inferences to the question prompting

invocation of the privilege or to evidence that indicates that such an inference is warranted. This

unrestricted instruction is imprecise, and it is inconsistent with the law. Indeed, Motorola’s

proposal is even inconsistent with its own cited authority. For example, the instruction offered in

Martinez, which Motorola cites as its primary authority, was careful to explain the scope of the

inference that is appropriate to draw, namely by explaining “you may infer that [the witness

invoking the privilege] had information that would have incriminated her.” The Court took

similar care in Empress Casino. In Martinez, the Court also appropriately distinguished between

the individual invoking the privilege and other persons involved in the case. Motorola’s

proposed instruction offers no guidance to the jury with regard to the nature of the inferences that

may be appropriate to draw. Such an open-ended instruction risks directing the jury to draw

inferences that are entirely unsupported by the evidence and untethered to the question that drew

the Fifth Amendment invocation.

       Motorola’s proposed instruction also improperly assumes (and directs the jury to assume)

that a witness’s invocations of the Fifth Amendment privilege must have related to information

that would have been adverse to Hytera. Not so. As discussed in greater detail in Hytera’s

motion in limine concerning the Fifth Amendment invocations, a witness’s response to certain

questions could have exculpated Hytera or otherwise adversely impacted Motorola’s case, even

if the responses would have accepted premises that inculpated the respective witness. For

example, the question “Did Hytera assist you in stealing trade secrets?” would have inculpated

the witness regardless of the response, though a “no” response would have exculpated Hytera.

The jury must be directed to carefully consider each question and the implications of a response




                                                                                                 28
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 34 of 110 PageID #:58254




that is unfavorable to the witness as opposed to other parties.

       To that end, the jury should be entitled to draw inferences against either party, to the

extent warranted by the question and the surrounding evidence.

       Motorola offers no authority to refute the requirement that an adverse inference be

supported by corroborating evidence. That requirement makes sense, the case law surrounding

whether an adverse inference instruction is appropriate generally concerns the trustworthiness of

the inference. Absent corroborating evidence, there is no basis for evaluating that

trustworthiness.

       Indeed, the Indiana decision cited by this Court in Sebastian (Hytera’s cited authority) in

turn cites Supreme Court and Seventh Circuit authority directly supporting Hytera’s position.

See Kontos v. Kontos, 968 F. Supp. 400, 408 (S.D. Ind. 1997) (citing, inter alia, Baxter v.

Palmigiano, 425 U.S. 308, 318 (1976), and LaSalle Bank Lake View v. Seguban, 54 F.3d 387,

390 (7th Cir. 1995) (“an analysis of [probative evidence triggering the Fifth Amendment

invocation] is nonetheless required. Silence is a relevant factor to be considered in light of the

proffered evidence, but the direct inference of guilt from silence is forbidden.”)). The principles

discussed in those decisions also support directing the jury to consider drawing adverse

inferences on a question-by-question basis, particularly where Motorola intends to proffer a bevy

of such invocations that might otherwise confuse the jury.




                                                                                                     29
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 35 of 110 PageID #:58255




Instruction No. 18 (Disputed) – Respondeat Superior

                     Proposal if the Court finds Respondeat Superior Applies:4243

           This is an appropriate time to discuss the liability of corporations. Corporations can act

only through their employees. A corporation can be liable, that is, responsible, for its employees’




42
     Hytera’s Authority: Hytera joins in this proposal only if the Court holds respondeat superior applies to Motorola’s
      trade secret claims.
43
       Motorola’s Authority: It is appropriate to instruct the jury on respondeat superior, and the proposed instruction
       is consistent with that doctrine. See Signal Fin. Holdings LLC v. Looking Glass Fin. LLC, No. 17 C 8816, 2019
       WL 6467323, at *8–9 (N.D. Ill. Dec. 2, 2019) (denying motion to dismiss trade-secret misappropriation claims
       as to corporate defendants because plaintiff pleaded sufficient fact for corporate defendants to be liable under
       respondeat superior). Hytera argues that respondeat superior does not apply to the ITSA based on Indiana courts’
       interpretation of the Indiana Trade Secret Act. Indiana, however, is “[t]he sole UTSA jurisdiction that does not
       allow for vicarious liability” and “has different statutory language than … other UTSA jurisdictions.” Deluxe
       Fin. Servs., LLC v. Shaw, No. CV 16-3065, 2017 WL 3327570, at *5 (D. Minn. Aug. 3, 2017). In deciding that
       respondeat superior did not apply to claims brought under the Indiana Trade Secret Act, the Indiana Supreme
       Court reasoned that the Indiana Trade Secret Act’s “statement about displacement of conflicting law is somewhat
       stronger than the one contained in the uniform act. Infinity Prod., Inc. v. Quandt, 810 N.E.2d 1028, 1033–34
       (Ind. 2004). By contrast, instead of “displac[ing] conflicting tort, restitutionary, and other law of this
       Commonwealth providing civil remedies for misappropriation of a trade secret,” other states trade secret acts’
       displace only “conflicting tort, restitutionary, and other law … providing civil remedies for misappropriation of
       a trade secret.” 765 Ill. Comp. Stat. 1065/8 (emphasis added). Thus, the provision in ITSA and other states “is
       not a barrier for vicarious liability because vicarious liability does not fit within any of those enumerated forms
       of conflicting types of law.” See Deluxe Fin. Servs., LLC v. Shaw, No. CV 16-3065, 2017 WL 3327570, at *5
       (D. Minn. Aug. 3, 2017). Indeed, every other court interpreting a trade-secret act that includes a pre-emption
       provision like the pre-emption provision in ITSA has held that respondeat superior does apply. Newport News
       Indus. v. Dynamic Testing, Inc., 130 F. Supp. 2d 745, 750-51 (E.D. Va. 2001) (holding the Virginia UTSA does
       not preempt vicarious liability because “[r]espondeat superior is not an independent conflicting tort, civil claim
       or remedy. Rather, it is a legal precept that presupposes the existence of an underlying claim”); Thola v. Henschell,
       140 Wash. App. 70, 80, 164 P.3d 524, 529 (2007) (“concluding that vicarious liability is a general theory of civil
       liability that is not based on trade secret misappropriation and, therefore, the UTSA does not preempt it.”);
       Extreme Reach, Inc. v. Spotgenie Partners, LLC, No. CV1307563, 2013 WL 12081182, at *7 (C.D. Cal. Nov. 22,
       2013) (same under CUTSA); Advanced Fluid Sys., Inc. v. Huber, 295 F. Supp. 3d 467, 486 (M.D. Pa. 2018) (same
       under PUTSA).

       Respondeat superior applies equally to the DTSA. “The common law rule is that an employer is liable for
       intentional torts of its employees committed in furtherance of their employment[.]” Shager v. Upjohn Co., 913
       F.2d 398, 404 (7th Cir. 1990) (citation omitted). “The rule usually is carried over to statutory torts, because
       statutes creating torts rarely bother to set forth all the ancillary doctrines—governing such issues as causation,
       immunity, or, here, derivative liability—that are necessary to compose a complete regime of tort liability.” Id.
       That is the case with the DTSA, which expressly states that it “shall not be construed to preempt or displace any
       other remedies, whether civil or criminal, provided by United States Federal, State, commonwealth, possession,
       or territory law for the misappropriation of a trade secret.” 18 U.S.C. 1838; see Bombardier Inc. v. Mitsubishi
       Aircraft Corp., 383 F. Supp. 3d 1169, 1188 (W.D. Wash. 2019) (finding employer could be held liable for an
       employee’s trade secret misappropriation under the DTSA); SolarCity Corp. v. Pure Solar Co., No. CV1601814,
       2016 WL 11019989, at *5 (C.D. Cal. Dec. 27, 2016) (same).



                                                                                                                        30
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 36 of 110 PageID #:58256




conduct whenever the employee is acting within the scope of his or her employment. An employee

is acting within the scope of his or her employment if:

•      The employee’s conduct is of a kind he or she is employed to perform or reasonably could be
       said to have been contemplated as part of his or her employment; and

•      The employee’s conduct occurs substantially within the authorized time and space limits of
       his or her employment; and

•      The employee's conduct is motivated, at least in part, by a purpose to serve the employer. 44

           [Motorola’s Proposal: Conduct is within the scope of employment when actuated, at least

in part, by a purpose to serve the employer.4546] A corporation knows what its employees know

about subjects that are within the scope of the employees’ duties and responsibilities.47




44
     Joint Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31, 2014), ECF
       No. 1076-1.

45
     Motorola’s Authority: 3C Fed. Jury Prac. & Instr. § 178:22 (6th ed.) (“Even though an act is forbidden by the law,
      it may still be within the scope of employment so as to impose liability on the corporation.”); see also Burlington
      Indus., Inc. v. Ellerth, 524 U.S. 742, 743–44 (1998) (“An intentional tort is within the scope of employment
      when *744 actuated, at least in part, by a purpose to serve the employer.”); Dana Container, Inc. v. Sec'y of Labor,
      No. 16-1087, 2017 WL 430079, at *2 (7th Cir. Feb. 1, 2017) (“Conduct is within the scope of employment when
      [it is] actuated, at least in part, by a purpose to serve the [employer], even if it is forbidden by the employer.”)
      (internal quotations and citations omitted). Hytera offers no explanation for why this statement of the law is
      “unnecessary, superfluous, [or] prejudicial.” Indeed, this instruction is necessary because Hytera has repeatedly
      suggested that the employees who stole Motorola’s trade secrets were acting outside the scope of their
      employment.

46
     Hytera’s Response: Motorola’s proposed instruction is unnecessary, superfluous, and prejudicial. To the extent
      vicarious liability applies at all, this rule is inherent: if illegal acts could not be imputed, then the question of
      imputing liability is irrelevant. Motorola has not identified any actual jury instruction incorporating this
      statement.
47
     Joint Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31, 2014), ECF
       No. 1076-1.



                                                                                                                       31
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 37 of 110 PageID #:58257




           [Hytera’s Proposal: A corporation does not know information that an employee knows,

if the employee gained that knowledge prior to his employment or outside the scope of his

duties.48 49]

           A different rule applies with regard to punitive damages.

                     Hytera’s Proposal If the Court Holds Respondeat Superior Inapplicable50:

           You may not find that Hytera is liable for trade secret misappropriation merely because

you find that one of its employees committed trade secret misappropriation. Rather, to find for

Motorola on its trade secret claims, you must find that Motorola proved every element of its


48
     Hytera’s Authority: Penn Mut. Life Ins., Co. v. Rotter, No. 17 C 3562, 2018 WL 1453554, at *9 (N.D. Ill. Mar.
      23, 2018) (dismissing claims where plaintiff “ha[d] not pleaded any facts suggesting that the individual
      Defendants somehow learned of the non-solicitation clauses in their contracts with their old employer within the
      course and scope of their employment by their new one”); Bryant v. Livigni, 250 Ill.App.3d 303, 308 (1993);
      Installation Servs., Inc. v. Elecs. Research, Inc., No. 04 C 6906, 2005 WL 3180129, at *3 (N.D. Ill. Nov. 23,
      2005); Evanston Bank v. Conticommodity Servs., Inc., 623 F. Supp. 1014, 1034 (N.D. Ill. 1985) (“An agent's
      knowledge is generally imputed to his principal if it is received while he is acting within the scope of his agency
      and concerns a matter within the scope of his authority.”); Campen v. Exec. House Hotel, Inc., 105 Ill. App. 3d
      576, 586 (1982) (“Thus, knowledge which a corporate agent receives while acting within the scope of his or her
      agency is imputed to the corporation if the knowledge concerns a matter within the scope of the agent's
      authority.”).

49
     Motorola’s Response: Hytera’s proposal will lead to juror confusion and allow Hytera to improperly argue that it
      is not liable for its misappropriation of Motorola’s trade secrets. Specifically, by telling the jury that Hytera does
      not know information that an employee gained “prior to his employment,” the jury may think that Hytera is not
      liable at all because G.S. Kok, Y.T. Kok, and Sam Chia knew of Motorola’s trade secrets before they left
      Motorola. Motorola has presented significant evidence that the misappropriation was within the scope of G.S.
      Kok’s, Y.T. Kok’s, and Sam Chia’s employment at Hytera. This is not the law, and none of Hytera’s cases saw
      otherwise.

 50
    Motorola’s Response: Motorola objects to Hytera’s proposed instruction because it is wrong as a matter of law.
 Respondeat superior, not vicarious liability, applies to employer liability in cases of trade secret misappropriation,
 as further explained in footnote 43. And even if the court disagrees, Hytera’s proposed instruction does not even
 correctly recite the elements for vicarious liability and misstates the law that it does cite. See Jannotta v. Subway
 Sandwich Shops, Inc., 125 F.3d 503, 515 (7th Cir. 1997). For example, Hytera’s instruction states that “an
 employee’s knowledge may only be imputed if the employee had a duty to speak to his employer about that
 specific item of knowledge.” As an initial matter, this relates to a principal-agent relationship, not an employer-
 employee relationship. Installation Servs., Inc. v. Elecs. Research, Inc., No. 04 C 6906, 2005 WL 3180129, at *3
 (N.D. Ill. Nov. 23, 2005). Moreover, Hytera’s proposed instruction omits that “[w]here a corporate agent obtains
 knowledge while acting in the scope of his agency, he presumably reports that knowledge to his corporate principal
 so the court imputes such knowledge to a corporation.” United States v. One Parcel of Land Located at 7326
 Highway 45 N., Three Lakes, Oneida Cty., Wis., 965 F.2d 311, 316 (7th Cir. 1992). Motorola objects to the last
 sentence in Hytera’s proposal as explained in footnote 49.




                                                                                                                        32
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 38 of 110 PageID #:58258




trade secret claims as to each Hytera defendant.51

           The knowledge of an individual cannot be imputed to Hytera merely because that

individual went to work for Hytera.52 Rather, the knowledge of an employee may only be

imputed to Hytera if the employee had a duty to speak to his employer about that specific item of

knowledge.53 Additionally, an employee’s knowledge can only be imputed to his employer if the

employee gained that knowledge within the scope of his employment and if the knowledge was

acquired in the scope of his duties.54




51
     Hytera’s Authority: Patriot Homes, Inc. v. Forest River Hous., Inc., 489 F. Supp. 2d 865, 870 (N.D. Ind. 2007);
      Infinity Prod., Inc. v. Quandt, 810 N.E.2d 1028, 1034 (Ind. 2004); 765 ILCS 1065/8(a) (Subject to exceptions not
      relevant here, “this Act is intended to displace conflicting tort, restitutionary, unfair competition, and other laws
      of this State providing civil remedies for misappropriation of a trade secret.”). If the Court holds, consistent with
      Indiana courts, that the statutory knowledge elements displaced common law respondeat superior liability, then
      Motorola cannot satisfy that element with an employee’s knowledge gained prior to or outside of the employment
      relationship. Regardless of how this issue plays out, the numerosity and complexity of issues surrounding
      knowledge, imputation, and intent demonstrate that care must be taken to explain how the jury should approach
      corporate scienter as to each issue that raises it. Motorola’s proposed instruction cannot function as a panacea.
52
     Hytera’s Authority: Forest Labs., Inc. v. Pillsbury Co., 452 F.2d 621, 626 (7th Cir. 1971).
53
     Hytera’s Authority: Installation Servs., Inc. v. Elecs. Research, Inc., No. 04 C 6906, 2005 WL 3180129, at *3
      (N.D. Ill. Nov. 23, 2005).
54
     Hytera’s Authority: Bryant v. Livigni, 250 Ill.App.3d 303, 308 (1993).



                                                                                                                       33
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 39 of 110 PageID #:58259




Instruction No. 19 (Revised) – Burden of Proof55

           When I say a particular party must prove something by “a preponderance of the

evidence,” [Hytera’s Proposal: or when I use the expression if you find” or “if you decide,”]56

this is what I mean: When you have considered all the evidence in the case, you must be

persuaded that it is more probably true than not true.

           When I say a particular party must prove something by “clear and convincing evidence,”

this is what I mean: When you have considered all of the evidence, you are convinced that it is

highly probable that it is true.




55
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.27, 1.28.

56
       Motorola’s Response: Motorola proposes deleting this phrase because the jury must consider two evidendiary
       burdens.



                                                                                                              34
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 40 of 110 PageID #:58260




Instruction No. 20 (Disputed) – Misappropriation of Trade Secrets

           Now I will instruct you on Motorola’s claim for trade secret misappropriation

[Motorola’s Proposal: under Illinois law and federal law.

           Under Illinois law,]57 in order to establish a claim for misappropriation of trade secrets,

Motorola has the burden of proving the following propositions by a preponderance of the

evidence:

           [Motorola’s Proposal: (1) That Motorola owned the information at issue;

           (2) That the information at issue is a trade secret;

           (3) That the information at issue was misappropriated by Hytera in Illinois; and

           (4) That the information was used by Hytera in its business.]58 59

           [Hytera’s Proposal:

           (1) That the information at issue, as defined by Motorola, is a valid trade secret;

           (2) That Hytera misappropriated the information at issue that Motorola contends is a

trade secret; and



57
       Motorola’s Authority: The jury should be instructed on the requirements for trade secret misappropriation under
       Illinois and federal law because Motorola has claims under both.
58
     Motorola’s Authority: Jury Instructions, Miller UK Ltd. v. Caterpillar, Inc., No. 1:10-cv-03770 (N.D. Ill. Dec. 18,
      2015), ECF No. 1020; Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-4123 (N.D. Ill. Jan.
      31, 2014), ECF No. 1076-1; Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 721 (7th Cir. 2003)
      (“To prevail on a claim for misappropriation of a trade secret under the Act, the plaintiff must demonstrate that
      the information at issue was a trade secret, that it was misappropriated and that it was used in the defendant’s
      business.”). Motorola preserves its argument that the ITSA rebuts the presumption against extraterritorially.

59
     Hytera’s Response: Given the numerosity and complexity of the alleged trade secrets, as well as Motorola’s ever-
      changing definition of those trade secrets, there is good reason to explain these elements to the jury in greater
      detail and with reference to the particular information that Motorola contends constitutes its trade secrets.
      Hytera’s proposal hews closer to Motorola’s cited authority, but even so, Motorola’s arguments generally
      presume that the trade secret identified is clearly defined. Here, by contrast, Motorola’s definitions have shifted
      numerous times, and its experts and corporate representatives often change their own understandings of what
      constitutes a given trade secret in order to suit the evidence in front of them. The jury should be instructed to
      consider misappropriation only as to the claims that Motorola has proffered and against which Hytera has prepared
      its defense.



                                                                                                                     35
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 41 of 110 PageID #:58261




           (3) That Hytera used the information at issue that Motorola contends is a trade secret in

its business.60 61]

           [Motorola’s Proposal: Under federal law, in order to establish a claim for

misappropriation of trade secrets, Motorola has the burden of proving the following propositions

by a preponderance of the evidence:

           (1) That Motorola owned the information at issue;

           (2) That the information at issue is a trade secret;

           (3) That the information at issue was misappropriated by Hytera; and

           (4) That the trade secret is related to a product used in, or intended for us in, interstate or

foreign commerce.]62

           [Hytera’s Proposal: If you find from your consideration of all the evidence that each of

these propositions has been proved for a defendant, then your verdict should be for Motorola on

this claim as to that defendant. On the other hand, if you find that any of these propositions has




60
     Hytera’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-4123 (N.D. Ill. Jan. 31,
      2014), ECF No. 1076-1; Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 721 (7th Cir. 2003)
      (“To prevail on a claim for misappropriation of a trade secret under the Act, the plaintiff must demonstrate that
      the information at issue was a trade secret, that it was misappropriated and that it was used in the defendant’s
      business.”). For explanation of and justification for the modifications to these statements of the law, see Footnote
      57.
61
     Motorola’s Response: Hytera’s proposal does not track the authority it cites. Rather, Hytera’s authority is
      consistent with Motorola’s proposal. See Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-
      4123 (N.D. Ill. Jan. 31, 2014), ECF No. 1076-1; Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714,
      721 (7th Cir. 2003) (“To prevail on a claim for misappropriation of a trade secret under the Act, the plaintiff must
      demonstrate that the information at issue was a trade secret, that it was misappropriated and that it was used in
      the defendant’s business.”). Hytera attempts to inject its case themes into the instructions, which is improper and
      results in duplicative instructions. For example the first prong of the instruction tells the jury that the information
      must be a trade secret, yet in Hytera’s proposal, the third prong reincorporates the first instruction to state that
      Hytera must be using the information Motorola contends is a trade secret. In addition, Hytera adds a requirement
      that the trade secret be “valid.” This term appears nowhere else in the jury instructions and will lead to juror
      confusion about whether there is some additional requirement that must be met.

62
     Motorola’s Authority: 18 U.S.C. § 1836(b)(1)



                                                                                                                         36
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 42 of 110 PageID #:58262




not been proved for a defendant, your verdict should be for that defendant on this claim.63 64]

           I will explain what these terms and several related terms mean.65

           [Hytera’s Proposal: But first, I will explain Hytera’s statute of limitations defense to

Motorola’s trade secret claims. 66 67]




63
     Hytera’s Authority: As Motorola indicates, this proposed instruction clarifies how the jury should handle the
      question of liability concerning the separate Hytera entities each named as defendants. To that end, Hytera
      reserves the right to amend its proposal if the Court does not offer instructions regarding the individual defendants.

64
   Motorola’s Response: Each Hytera defendant is jointly and severally liable to the other for the
misappropriation. Colyer v. City of Chicago, No. 12 C 04855, 2014 WL 8796112, at *6 (N.D. Ill. Dec. 8, 2014)
(“Under Illinois law, a person can be held jointly and severally liable for another’s tortious conduct if he (a)
commits a tortious act in concert with the other person or pursuant to a common design, (b) knows that the other
person's conduct constitutes a breach of duty and gives that person substantial assistance or encouragement, or (c)
independently breaches a duty to the injured person and gives substantial assistance to the other person in
accomplishing a tortious result.”); Woods v. Cole, 693 N.E.2d 333, 337 (Ill. 1998); In re Emerald Casino, Inc., 538
B.R. 417, 427 (N.D. Ill. 2015) (explaining that under Illinois law, “in a tort case, where multiple defendants
contribute to a single indivisible harm, courts in effect merge the joint liability and causation questions.”); Brocade
Commc’ns Sys., Inc. v. A10 Networks, Inc., 873 F. Supp. 2d 1192, 1217–18 (N.D. Cal. 2012) (explaining that “rule
allowing joint and several liability in trade secret misappropriation likely survived the adoption of” California’s
UTSA, which was “consistent with commentators’ opinions on the subject.”) reconsidered on other grounds, 2012
WL 12925716 (N.D. Cal. July 8, 2012); Watts v. Laurent, 774 F.2d 168, 179 (7th Cir. 1985) (explaining that under
federal common law principles “[i]t is axiomatic that where several independent actors concurrently or
consecutively produce a single, indivisible injury, each actor will be held jointly and severally liable for the entire
injury.”).

65
     Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.2.1.

66
     Hytera’s Authority: The statute of limitations issue is a threshold issue for the jury and should be explained at the
      outset.
67
     Motorola’s Response: Motorola contends that it would be in confusing to include instructions relating to Hytera’s
      affirmative defenses before the instructions relating to Motorola’s claims.



                                                                                                                        37
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 43 of 110 PageID #:58263




Instruction No. 21 (Agreed) – Trade Secret Definition Generally

           A trade secret is information, including but not limited to, technical or non-technical data,

a formula, pattern, compilation, program, device, method, technique, drawing, process, financial

data, or list of actual or potential customers or suppliers that (l) is sufficiently secret to derive

independent economic value, actual or potential, from not being generally known to other

persons who can obtain economic value from its disclosure or use; and (2) is the subject of

efforts that are reasonable under the circumstances to maintain its secrecy or confidentiality.68

           I will explain what these terms mean.




68
     Joint Authority: Jury Instructions, Miller UK Ltd. et al. v. Caterpillar, Inc., No. 10-cv-3770 (N.D. Ill. Dec. 18,
       2015), ECF No. 1020; 18 U.S.C. § 1839(3).



                                                                                                                   38
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 44 of 110 PageID #:58264




Instruction No. 22 (Disputed) - Specific Elements of the Definition of a Trade Secret

           In determining whether Motorola has proven [Motorola’s Proposal: by a preponderance

of the evidence that it possessed one or more specific, identifiable trade secrets] [Hytera’s

Proposal: that certain information is the subject of reasonable confidentiality measures and

sufficiently secret to confer independent economic value,]69 you may consider the following

factors:

           1. The extent to which the information is known outside of Motorola’s business;

           2. The extent to which the information is known by employees and others involved in

                Motorola’s business;

           3. The extent of measures taken by Motorola to guard the secrecy of the information,

                including the existence or absence of an express agreement restricting disclosure

                [Hytera’s Proposal: and the extent to which the circumstances of any disclosure

                indicated that further disclosure without Motorola’s consent was prohibited];7071

           4. The value of the information to Motorola’s business and to its competitors;

           5. The amount of time, effort, and money expended by Motorola in developing the

                information; and




69
       Motorola’s Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D.
       Ill. Nov. 16, 2007), ECF No. 285. Hytera’s proposal unnecessarily repeats the trade secret definition the jury was
       just provided.
70
     Hytera’s Authority: Machen, Inc. v. Aircraft Design, Inc., 65 Wash. App. 319, 329 (1992), overruled on other
      grounds by Waterjet Tech., Inc. v. Flow Int'l Corp., 140 Wash. 2d 313 (2000); J. Irizarry y Puente v. President
      & Fellows of Harvard Coll., 248 F.2d 799, 802 (1st Cir. 1957).
71
       Motorola’s Response: Motorola objects to Htyera’s proposal as confusing and contrary to the law by suggesting
       that because Hytera employees decided to disseminate at Hytera the material that they stole from Motorola in
       violation of their agreements with Motorola, this somehow impacts the secrecy or confidentiality of Motorola’s
       information. That is not the law, and none of Hytera’s cited authorities say otherwise. In addition, Hytera’s
       proposal is not in the model instructions.



                                                                                                                     39
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 45 of 110 PageID #:58265




           6. The ease or difficulty with which the information could be properly acquired or

                duplicated by others.72

           [Hytera’s Proposal: The key to secrecy is the ease with which information can be

developed through proper means. If the information can be readily duplicated without involving

considerable time, effort, or expense, then it is not secret and, it follows, not a trade secret.]7374

           [Hytera’s Proposal: In articulating a trade secret it is not enough for Motorola to point

to broad areas of technology and assert that something there must have been secret.75 Instead, it

is Motorola’s burden to identify concrete information that it contends to constitute its trade

secrets.]7677

           [Hytera’s Proposal: The phrase “sufficiently secret to derive independent economic

value”] [Motorola’s Proposal: To derive independent economic value from not being generally

known]78 means that the information gives a business a competitive advantage over other


72
     Hytera’s Authority: Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 722 (7th Cir. 2003)
      (interpreting the common law factors as “instructive guidelines for ascertaining whether a trade secret exists under
      the Act”); Computer Care v. Serv. Sys. Enters., Inc., 982 F.2d 1063, 1074–75 (7th Cir.1992). These factors will
      assist the jury in getting a grasp on the elusive issue of what constitutes a trade secret. Indeed, Motorola
      acknowledges the issue is a difficult one to comprehend.

73
     Hytera Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
      36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196.
74
       Motorola’s Response: Hytera’s proposal repeats some of the redundant of the factors just recited and suggests
       that those factors are more important than others. Motorola objects to including an internally inconsistent
       instruction.

75
     Hytera’s Authority: Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263, 1266 (7th Cir. 1992).
76
     Hytera’s Authority: BondPro Corp. v. Siemens Power Generation, Inc., 463 F.3d 702, 710 (7th Cir. 2006);
      Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263, 1266 (7th Cir. 1992); Maxtech Consumer
      Prod., Ltd. v. Robert Bosch Tool Corp., 255 F. Supp. 3d 833, 853 (N.D. Ill. 2017).
77
       Motorola’s Response: Motorola’s proposal at the beginning of this instruction makes clear that the identifies
       factors are intended to assist the jury in identifying whether Motorola “possessed one or more specific, identifiable
       trade secrets,” which renders Hytera’s proposal redundant and unnecessary.
78
       Motorola’s Authority: Motorola proposes this phrasing so the instruction is consistent for the ITSA and DTSA.
       18 U.S.C. § 1839(3); 765 ILCS 1065/2(d).



                                                                                                                        40
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 46 of 110 PageID #:58266




businesses that do not know the information.79 [Hytera’s proposal: In order to be “sufficiently

secret”]80 the information must not be generally known or understood by others in the industry.

Information that is generally known or understood within an industry, even if not known to the

public at large, does not qualify as a trade secret. But information that requires considerable

time, effort, and expense to duplicate, even if it is derived from public sources, can still qualify

as a trade secret.81 [Motorola’s proposal: Absolute secrecy, in the sense that no one else in the

world possess the information, is not required.]82

           As I explained, to qualify as a trade secret, a certain piece of information must be the

subject of efforts that are reasonable under the circumstances to maintain its secrecy or

confidentiality. There are no absolute requirements that define what measures are “reasonable”

in a given situation.83 [Motorola’s Proposal: “Reasonable efforts” to maintain the secrecy or

confidentiality of information does not require “perfect” efforts. What is reasonable depends on

all of the surrounding circumstances.]84

                             (i)      Hytera’s Response to Motorola’s Proposal:

           Hytera objects to Motorola’s proposed instruction to the extent it fails to account for



79
     Hytera’s Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
      36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196.
80
       Motorola’s Response: Motorola proposes deleting this language as redundant and to avoid confusion between
       the ITSA and DTSA.
81
     Joint Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-4123 (N.D. Ill. Jan. 31,
       2014), ECF No. 1076-1.

82
       Motorola’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-4123 (N.D. Ill. Jan.
       31, 2014), ECF No. 1076-1.
83
     Joint Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill. Nov.
       16, 2007), ECF No. 285.
84
       Motorola’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., et. al,, No. 04-cv-4123 (N.D. Ill. Jan.
       31, 2014), ECF No. 1076-1.



                                                                                                                    41
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 47 of 110 PageID #:58267




Motorola’s burden to identify concrete trade secrets. Motorola’s failure to clearly identify its

trade secrets has been a hotly contested issue in this case, and it is appropriate to instruct the jury

regarding that burden.

        Hytera further objects to the phrase “at the very least . . .” which is argumentative and

offers no clarity to the jury.

        Moreover, Hytera objects to Motorola’s proposed instruction to the extent it fails to

address the common law factors, which are frequently recited in case law as well as jury

instructions offered within the Seventh Circuit. Indeed, Hytera’s recitation of the common law

factors closely mirrors the Playwood instructions that Motorola cites as authority for many of its

other proposed instructions. See Jury Instructions, Playwood Toys, v. Learning Curve Toys, No.

94-cv-06884, 2000 WL 36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196.




                                                                                                     42
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 48 of 110 PageID #:58268




Instruction No. 23 (Disputed) – Combination Trade Secrets

            [Hytera’s Proposal: Motorola has stipulated that “with respect to each alleged trade

secret that describes multiple components or features, each such trade secret is drawn to the

combination of all such components and not to any individual component in isolation.”]8586

            A trade secret may exist in a combination of [Motorola’s Proposal: one or more] 87

publicly known elements, though such a combination does not itself constitute a trade secret

unless it transforms the individual features into something that is itself secret, i.e., not generally

known or easily duplicated by the industry.88 A combination of known elements also does not

constitute a trade secret if the inclusion of the elements in a system or the specific way to

combine those elements would be obvious to anyone in the industry, or easily duplicated based

on publicly available knowledge.89


85
     Hytera’s Authority: Joint Motion to Modify Discovery Schedule and Stipulations (ECF Doc. 520) at ¶ 5(c). A
      recitation of this stipulation is helpful to the jury, particularly given the complexity and vagueness of Motorola’s
      alleged trade secrets.

86
       Motorola’s Response: Motorola objects to reading an excerpt portion of the parties “joint motion to modify
       discovery schedule and stipulation” as part of the jury instructions. That stipulation also states “[n]othing in this
       agreement is intended as a waiver of rights by either side concerning the merits of the case or any discovery
       disputes going forward. It is solely a compromise for the purpose of resolving ongoing discovery disputes about
       Motorola’s disclosures of its trade secrets and the preparedness of its Rule 30(b)(6) witnesses on trade secret
       topics. Dkt. 520 ¶ 8. Hytera’s attempt to use that joint motion in the jury instructions is contrary to the
       agreement’s plain terms and would confuse the jury.
87
       Motorola’s Response: Motorola objects to Hytera’s instruction as incomplete and likely to cause confusion. In
       this case, none of Motorola’s trade secrets are based on the combination of all publicly known elements so there
       is no reason to suggest otherwise to the jury. Thus, Motorola’s instruction more closely tracks the factual posture
       of this case.

88
     Hytera’s Authority: Computer Care v. Serv. Sys. Enters., Inc., 982 F.2d 1063, 1074–75 (7th Cir.1992); Fast Food
      Gourmet, Inc. v. Little Lady Foods, Inc., 542 F. Supp. 2d 849, 862–63 (N.D. Ill. 2008); Jury Instructions, Miller
      UK Ltd. v. Caterpillar, Inc., No. 1:10-cv-03770 (N.D. Ill. Dec. 18, 2015), ECF No. 1020. This instruction offers
      additional clarity beyond either party’s proposed “sufficiently secret” instruction. Absent an explanation about
      combination trade secrets, the jury is likely to be confused about how to consider trade secrets that are largely
      described by public materials or obvious implementations from that information.

89
     Hytera’s Authority: Computer Care v. Serv. Sys. Enters., Inc., 982 F.2d 1063, 1074–75 (7th Cir. 1992). Contrary
      to Motorola, this language accounts for the possibility of a trade secret relating to “interrelatedness” by addressing
      “the specific way to combine” the public elements.



                                                                                                                        43
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 49 of 110 PageID #:58269




                                                                                44
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 50 of 110 PageID #:58270




Instruction No. 24 (Disputed) – Definition of Misappropriation90

           If you find that Motorola has proven by a preponderance of the evidence that a trade

secret existed, then you must decide whether that trade secret information was misappropriated

by Hytera.

           To prove that a misappropriation occurred, Motorola must prove by a preponderance of

the evidence that:

1. Hytera acquired Motorola’s trade secret knowing or having reason to know that the trade

       secret was acquired by improper means; or

           2.      Hytera disclosed or used Motorola’s trade secret without Motorola’s express or

implied consent, and Hytera:

                   (i)      Used improper means to acquire knowledge of the trade secret; or

                   (ii)     At the time of the disclosure or use of the trade secret, knew or had reason

           to know that knowledge of the trade secret was:

                            1.      Derived from or through a person who used improper means to
                                    acquire it; or

                            2.      Acquired under circumstances giving rise to a duty to maintain its
                                    secrecy or limit its use; or

                            3.      Derived from or through a person who owed a duty to Motorola to
                                    maintain its secrecy or limit its use; or

                   (iii)    Before a material change of position, knew or had reason to to know that it

           was a trade secret and that knowledge of it had been acquired by accident or mistake.

           When the word “knowingly” is used in these instructions, it means that a person realized

what he or she was doing and was aware of the conduct, and did not act through ignorance,


90
     Joint Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill. Nov.
       16, 2007), ECF No. 285.



                                                                                                               45
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 51 of 110 PageID #:58271




mistake, or accident. Knowledge may be proved by a person’s conduct, and by all the facts and

circumstances surrounding the case.91 [Hytera’s Proposal: Hytera can only be liable for

misappropriation if it knew or had reason to know that information it was using had originated

with Motorola in breach of some confidence.92 93]

           [HYTERA’S PROPOSAL: In determining whether Hytera’s conduct constituted

misappropriation of a trade secret that describes multiple components or features, you must

determine whether Hytera acquired or had access to each of the components alleged to constitute

the trade secret and information concerning how to combine those components. That is,

Motorola cannot prove misappropriation of a multi-component trade secret based only on

evidence that Hytera used any individual component of it in isolation.94 95]


91
       Joint Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
       36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196.
92
     Hytera’s Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
      36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196. This instruction concerns “knowledge” which is an element
      of multiple prongs of the test for misappropriation. Motorola offers no explanation of what “knowledge” means
      in this context, and instead points to an instruction concerning who information was “derived from,” which
      concerns only a sub-prong of a sub-prong of misappropriation. Motorola is incorrect in its suggestion that the
      “derived from” language adequately explains knowledge.

93
     Motorola’s Response: Hytera’s proposed instruction is an incorrect statement of the law, including as the jury is
      being instructed. The jury will be instructed on both respondeat superior and “improper means,” which includes
      several acts beyond breach of a duty of confidentiality. Hytera’s attempt to limit its liability under a single type
      of improper means is improper. Nor does Hytera’s proposal appear in the Playwood instructions on which Htyera
      relies.
94
     Hytera’s Authority: Am. Airlines, Inc. v. KLM Royal Dutch Airlines, Inc., 114 F.3d 108, 110 (8th Cir. 1997)
      (affirming summary judgment where an expert opined that an alleged trade secret involved five elements, but the
      defendant “had only received four of the general elements at the conceptual level without information as to how
      the concepts were to be combined”); Joint Motion to Modify Discovery Schedule and Stipulations (ECF Doc.
      520) at ¶ 5(c). Motorola’s stipulation has made crystal clear that its multi-component trade secrets are not
      individual components in isolation. Where Hytera is shown only to have used a single component of a multi-
      component trade secret in isolation, then Motorola cannot prove use of such a multi-component trade secret. Were
      that not the case, a party could evade its obligation to define a concrete trade secret (to be clear, Hytera maintains
      that Motorola still has not met that burden) and proving misappropriation of that trade secret. Motorola must be
      held to that burden, and the jury should be instructed accordingly.

95
     Motorola’s Response: This is one of three places Hytera has attempted to inject this concept in the instructions,
      and the appropriate place to address this is in the instruction on modifications and improvements. Moreover,
      Hytera’s proposal suggests that it must use every component of a trade secret to be liable. This is inconsistent


                                                                                                                        46
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 52 of 110 PageID #:58272




   with its own cited authority. See Mangren Research & Dev. Corp. v. Nat’l Chem. Co., 87 F.3d 937, 944 (7th Cir.
   1996) (quoting and affirming jury instruction that read, “In order for you to find that defendants misappropriated
   one of Mangren’s trade secrets, you do not have to find that defendants copied or used each and every element
   of the trade secret.”)(emphasis added). Any instruction on this issue should make clear that the absence of one
   or more components of a trade secret does not absolve Hytera of liability. Finally, Hytera’s instruction is likely
   to create confusion in light of the fact that the user of another’s trade secret can be liable even if he uses it with
   modifications, see footnote 104.



                                                                                                                     47
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 53 of 110 PageID #:58273




Instruction No. 25 (Disputed) – Improper Means

            The phrase “improper means” includes theft, bribery, misrepresentation, breach or

inducement of a breach of a confidential relationship or other duty to maintain secrecy or limit

use, or espionage through electronic or other means.

            [Motorola’s Proposal: On the other hand, the phrase “improper means” does not

include acquiring information through reverse engineering or independent development.]96

[Hytera’s Proposal: On the other hand, the phrase “improper means” does not include acquiring

information through independent development or invention, research of public or industry

resources, or reverse engineering.97 98]              [Hytera’s Proposal: Independent development refers

to the development of information without reference to improperly acquired trade secrets.

Reverse engineering refers to examining a competitor’s product in order to determine how to

produce it, including via disassembly or technological analysis. 99 100]


96
       Motorola’s Authority: 765 ILCS 1065/2; 18 U.S.C. § 1839(6).

97
     Hytera’s Authority: 765 ILCS 1065/2 (“reverse engineering or independent development shall not be considered
      improper means”); Jury Instructions, Geraci v. Macey, No. 14-cv-6876 (N.D. Ill. Dec. 13, 2017), ECF No. 261
      (“reverse engineering or independent development shall not be considered improper means.”). Although the
      statute does not identify research of public and industry resources explicitly, there can be no dispute that those
      are not improper means of discovery. The facts of this case, which relate extensively to public and industry
      documentation concerning the ETSI DMR standard and interoperability, warrant this additional instruction.

98
      Motorola’s Response: Hytera’s cited authority supports Motorola’s proposal and does not support including
       “invention” or “research of public or industry resources.” Indeed, Hytera cites no authority from deviating from
       the plain terms of both the ITSA and DTSA, and doing so would only lead to jury confusion about improper
       means and suggest that because Hytera has its own patents or because Hytera is an industry participant, it properly
       acquired Motorola’s trade secrets.

99
     Hytera’s Authority: Scan Top Enter. Co. v. Winphus N. Am. Inc., No. 14-cv-7505, 2015 WL 4945240, at *4 (N.D.
      Ill. Aug. 19, 2015 (“reverse engineering [is a process] in which a skilled person studies a product and figures out
      how to produce it”). Neither ITSA nor DTSA explain what “reverse engineering” or “independent development”
      mean, though the terms are plainly excluded from the definition of “improper means.” An explanation such as
      this one will be of assistance to the jury in better understanding the division between proper and improper means.
      This also warrants the inclusion of “invention” alongside the first reference to independent development.

100
      Motorola’s Response: Hytera’s proposal is not supported by any instruction previously adopted in this district or
       the case law it cites. There is no reason to lengthen these instructions with confusing and unsupported statements,
       particularly when this instruction is clear and based on the plain terms of the statute. Further, Hytera’ proposal


                                                                                                                      48
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 54 of 110 PageID #:58274




   fails to make clear that any reverse engineering process must also be free of reference or exposure to the trade
   secret information. It must start from a properly procured product or piece of information and developed by
   people who have not been exposed to the trade secret information. “Reverse engineering” based off or otherwise
   relying on the trade secret information is just an illusion of independence.



                                                                                                               49
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 55 of 110 PageID #:58275




Instruction No. 26 (Disputed) – Acquisition of Every Part of a Trade Secret

           [Hytera’s Proposal: In determining whether Hytera’s conduct constituted

misappropriation of a trade secret that describes multiple components or features, you must

determine whether Hytera acquired each of the components alleged to constitute the trade secret

and information concerning how to combine those components to form the claimed trade

secret.101 That is, Motorola cannot prove misappropriation of a multi-component trade secret

based only on evidence that Hytera used any individual component of it in isolation.]102

           Motorola’s Response to Hytera’s Proposal:

           Motorola objects to the inclusion of an instruction on this issue. As an initial matter,

Hytera’s proposal is unsupported by any instruction previously adopted in this district. It

provides no support for its proposal that requires the misappropriator to receive not only every

component of a trade secret—but also “information concerning how to combine those

components.” Cf. Am. Airlines, Inc. v. KLM Royal Dutch Airlines, Inc., 114 F.3d 108, 110 (8th

Cir. 1997) (affirming summary judgment where an expert opined that an alleged trade secret

involved five elements, but the defendant “had only received four of the general elements at the

conceptual level”).

           This is one of three places Hytera has attempted to inject this concept in the instructions,


101
      Hytera’s Authority: Am. Airlines, Inc. v. KLM Royal Dutch Airlines, Inc., 114 F.3d 108, 110 (8th Cir. 1997)
       (affirming summary judgment where an expert opined that an alleged trade secret involved five elements, but the
       defendant “had only received four of the general elements at the conceptual level without information as to how
       the concepts were to be combined”). This instruction is particularly appropriate here, where Motorola has
       identified sprawling multi-component trade secrets that are purportedly grounded in the details of Motorola’s
       implementation, and yet Motorola cannot prove that Hytera ever acquired (much less used) all of the alleged
       components.
102
      Hytera’s Authority: Thermodyne Food Serv. Prod., Inc. v. McDonald’s Corp., 940 F. Supp. 1300, 1308 (N.D. Ill.
       1996) (“The Court concludes that Defendants’ argument focusing on the distinction between the component parts
       of each oven is misplaced. Indeed, Plaintiffs are not claiming a trade secret in the component parts, rather they
       are claiming a trade secret in the interrelationship of the component parts.”) (citing Mangren Research & Dev.
       Corp. v. Nat'l Chem. Co., 87 F.3d 937, 944 (7th Cir. 1996)).



                                                                                                                    50
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 56 of 110 PageID #:58276




and the appropriate place to address this is in the instruction on modifications and improvements.

Motorola incorporates by reference its objections to that instruction.




                                                                                               51
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 57 of 110 PageID #:58277




Instruction No. 27 (Disputed) – Employee’s General Skills and Experience

                     Hytera’s Proposal:

            There is nothing wrong with one competitor hiring an employee of another competitor.

An employee cannot be prevented from using his general skills or experience, even if they were

obtained or developed while working for another employer.103

                              (i)      Motorola’s Response to Hytera’s Proposal:

            Motorola objects to the inclusion of an instruction on this issue. To the extent it

suggests that Motorola’s confidential information involved the use of “general skills,” the

instruction is misleading. Further, the instruction is unnecessary in light of the parties’ proposed

0, which makes clear that a trade secret must not be “generally known or understood by others in

the industry.”

            Finally, to the extent any instruction is given on this issue, Motorola objects to the

wording of Hytera’s proposal. The Federal Circuit case upon which Hytera relies, C&F Packing

Co. v. IBP, Inc., 224 F.3d 1296, 1303 (Fed. Cir. 2000), read: “employing a competitor’s former

employee is not in and of itself sufficient to find misappropriation”—not “there is nothing wrong

with hiring an employee of another competitor.”

                     Motorola’s Conditional Proposal

            To the extent this instruction is given, Motorola would ask that it be supplemented with:

“There is, however, something wrong with one competitor hiring an employee of another




103
      Hytera’s Authority: C&F Packing Co. v. IBP, Inc., 224 F.3d 1296, 1303 (Fed. Cir. 2000) (finding no error in a
       similar instruction, coupled with an instruction about inevitable disclosure); Plaintiff’s Opposition to Defendants’
       Motion for Summary Judgment at 2 (Dkt. No. 216) (“Motorola has not asserted an inevitable-disclosure
       claim[.]”). Motorola’s disclaimer of inevitable disclosure is significant to many aspects of the case, and failure
       to explain that the law does not prohibit hiring from a competitor (or working for a competitor) per se offers
       critical background to this case. Hytera’s proposed language avoids the complications of the phrase “in and of
       itself.”



                                                                                                                       52
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 58 of 110 PageID #:58278




competitor for the purposes of acquiring that competitor’s trade secrets.”

                       (ii)    Hytera’s Response To Motorola’s Proposal

        Motorola’s conditional proposal of an instruction stating “There is, however, something

wrong with one competitor hiring an employee of another competitor for the purposes of

acquiring that competitor’s trade secrets” misstates the law. The tort at issue in this case is

misappropriation, which requires some conduct in addition to certain scienter requirements.

Motorola’s conditionally proposed instruction would eliminate misappropriation from the case

entirely.




                                                                                                  53
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 59 of 110 PageID #:58279




Instruction No. 28 (Disputed) – Modifications or Improvements

           [Motorola’s Proposal: It is not a defense to trade secret misappropriation for an alleged

misappropriator to use another’s trade secrets with modifications or improvements effected by

his own efforts, so long as the process and/or product used by the alleged misappropriator is

substantially derived from the other’s secret].104105

                              (i)       Hytera’s Response to Motorola’s Proposal:

           Hytera objects to Motorola’s proposal to instruct the jury that “the user of another’s trade

secret is liable if . . .” inasmuch as that phrasing risks short circuiting the rest of the findings the

jury must make in this case. To that extent, the proposed instruction misstates the law. For

example a user of a trade secret may not be liable if he lacked the requisite knowledge of the

origins of the trade secret materials. Such an incomplete statement of the law risks confusing the

jury or leading it to error. This instruction explains a subsidiary issue, use of a trade secret, not

the ultimate issue of liability, but Motorola’s proposal conflates those concepts.

           Motorola’s proposed instruction asks the jury to consider whether the “substance” of a



104
      Motorola’s Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL
       36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 196 Jury Instructions (“The user of another’s trade secret is liable
       even if he uses it with modifications or improvements upon it effected by his own efforts, so long as the substance
       of the process used by the actor is substantially derived from the other’s secret.”)(emphasis added); Am. Can Co.
       v. Mansukhani, 742 F.2d 314, 326 (7th Cir. 1984) (“The first is that a party may not use another’s trade secret,
       even with independent improvements or modifications, so long as the product or process is substantially derived
       from the trade secret.”)(emphasis added).

105
       Hytera’s Response: Hytera objects to Motorola’s proposal to instruct the jury that “the user of another’s trade
       secret is liable if . . .” inasmuch as that phrasing risks short circuiting the rest of the findings the jury must make
       in this case. To that extent, the proposed instruction misstates the law. For example a user of a trade secret may
       not be liable if he lacked the requisite knowledge of the origins of the trade secret materials. Such an incomplete
       statement of the law risks confusing the jury or leading it to error. This instruction explains a subsidiary issue,
       use of a trade secret, not the ultimate issue of liability, but Motorola’s proposal conflates those concepts.
       Motorola’s proposed instruction asks the jury to consider whether the “substance” of a product is “substantially
       derived from” a trade secret. Neither substance nor substantially is defined in Motorola’s proposed instruction,
       and the use of such similar words to describe distinct concepts risks confusing the jury. Motorola’s proposed
       instruction also misreads the Mangren decision it cites. That decision treats the “could not have” language as an
       explanation of the meaning of “substantially derived,” rather than as an alternative route to liability.



                                                                                                                          54
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 60 of 110 PageID #:58280




product is “substantially derived from” a trade secret. Neither substance nor substantially is

defined in Motorola’s proposed instruction, and the use of such similar words to describe distinct

concepts risks confusing the jury.

        Motorola’s proposed instruction also misreads the Mangren decision it cites. That

decision treats the “could not have” language as an explanation of the meaning of “substantially

derived,” rather than as an alternative route to liability.

                Hytera’s Proposal:

        You may find that a person used another’s trade secret even if he uses it with

modifications or improvements, only if the resulting product is substantially derived from the

other’s secret rather than from public information or any employee’s own contributions. You

may find that Hytera’s products are substantially derived from Motorola’s trade secrets if you

find Hytera could not have created a DMR product without Motorola’s trade secrets.

                        (i)     Motorola’s Response to Hytera’s Proposal:

        The first sentence of Hytera’s proposal deviates from Motorola’s in three substantive

ways: (1) it adds the phrase “rather than from public information or any employee’s own

contributions”; (2) it deletes “substance” from the phrase “substance of the product . . . is

substantially derived from the other’s secret”; and (3) it changes “is liable” to “may be liable.”

Hytera’s cited authority does not support its first change. This instruction invites error; to the

extent that Hytera employees who were exposed to Motorola trade secrets “contributed” based

on their knowledge of Motorola’s confidential information, their contributions do not absolve

Hytera of responsibility. Hytera’s authority also contradicts its second and third changes. See

Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL 36740990

(N.D. Ill. Aug. 15, 2000), ECF No. 196 (“The user of another's trade secret is liable even if he

uses it with modifications or improvements upon it effected by his own efforts, so long as the


                                                                                                     55
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 61 of 110 PageID #:58281




substance of the process used by the actor is substantially derived from the other’s

secret.”)(emphasis added).

Further, the second change suggests that a defendant can escape liability if trivial aspects of its product are not derived
    from the plaintiff’s secret (when, in fact, only the “substance of the product” is relevant).

         Finally, the third change inaccurately suggests that a liability finding is permissive even if

the resulting product is substantially derived from the other’s secret (when in fact such a finding

is mandatory, absent other defenses). The final sentence of Hytera’s proposal improperly adds

an additional element of proof; it implies that, even if Hytera was using Motorola’s trade secrets

in their entirety, Hytera can only be liable if Motorola also proves that Hytera could not

theoretically have created any DMR product without Motorola’s trade secrets. In other words,

Hytera attempts to excuse itself form liability entirely because it purportedly developed an

inferior DMR radio without Motorola’s trade secrets. That is not the law, and in any event, it is

sufficient that the substance of Hytera’s process and/or product is substantially derived from

Motorola’s secret. See Am. Can Co. v. Mansukhani, 742 F.2d 314, 328-29(7th Cir. 1984) (“The

first is that a party may not use another's trade secret, even with independent improvements or

modifications, so long as the product or process is substantially derived from the trade secret.”)




                                                                                                                       56
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 62 of 110 PageID #:58282




Instruction No. ** – No License Defense106

           You have heard testimony in this case regarding license agreements between Motorola

and Hytera. The existence of those licenses is not a defense to Motorola’s claim for

misappropriation. Those license agreements do not involve the trade secrets that Motorola

alleges that Hytera has stolen and they do not give Hytera permission to use Motorola’s trade

secrets.




106
      Throughout the trial, Hytera has repeatedly introduced evidence and repeatedly suggested that the existence of
      licenses between Motorola and Hytera give Hytera permission to use Motorola’s trade secrets. Trial Tr. 4590:20–
      4591:7, 1656:21–1657:4; 2282:24–2283:3; 3106:21–3108:5; 3456:20–3457:25; 3690:19–3693:25; 3696:12–23;
      3701:12–3703:17. Hytera, however, has never asserted a license defense, and permitting Hytera to suggest
      otherwise to the jury would be unduly prejudicial to Motorola. Thus, a clarifying instruction regarding these
      licenses should be given.



                                                                                                                 57
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 63 of 110 PageID #:58283




Instruction No. 29 (Disputed) – Trade Secret / Damages Generally107 108

            I will now instruct you on the law you must follow in determining damages.

            You should not interpret the fact that I am giving instructions about Motorola’s potential

damages as an indication in any way that I believe that Motorola should, or should not, prevail

on any claim. It is your task to decide first whether Hytera is liable. I am instructing you on

damages only so that you will have guidance in the event that you decide that Hytera is liable

and that Motorola is entitled to recover money from Hytera.109 You will be asked to determine


107
      Hytera’s Preface: Hytera contends that the issues of unjust enrichment and disgorgement of profits are equitable
       issues for resolution by the judge in conjunction with other issues relating to equitable remedies and defenses.
       Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 686 (2014) (identifying “disgorgement of unjust gains”
       from infringement as “equitable relief”); Int’l Fin. Servs. Corp. v. Chromas Techs. Canada, Inc., 356 F.3d 731,
       735 (7th Cir. 2004) (“Even when a plaintiff is entitled to a jury trial on his legal claims, the district court must
       nonetheless make an independent judgment as to any equitable issue.”). Hytera joins in the proposed instructions
       relating to unjust enrichment only to the extent the Court permits those issues to go to the jury, notwithstanding
       Hytera’s objections. Hytera reserves all rights, including the right to propose instructions on other equitable
       issues, to the extent the judge determines that certain equitable issues should be tried to the jury.
108
      Motorola’s Response: Both the ITSA and DTSA define actual loss and unjust enrichment as “damages.” 18
       U.S.C. § 1836(b)(3)(B) (“a court may … award damages for actual loss” and “award damages for any unjust
       enrichment); 765 ILSC 1065/4(a) (“Damages can include both the actual loss caused by misappropriation and the
       unjust enrichment caused by misappropriation.”). The Seventh Circuit clearly contemplates that the jury decide
       disgorgement and unjust enrichment damages. Indeed, the Committee on Pattern Civil Jury Instructions of the
       Seventh Circuit included instructions relating to those issues in other areas including trademark and copyright.
       See, e.g., Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.8.1, 12.8.2, 13.6.4. Further,
       courts routinely hold that disgorgement and unjust enrichment are legal remedies that involve questions of fact
       for the jury. See RRK Holding Co. v. Sears, Roebuck & Co., 563 F. Supp. 2d 832, 836 (N.D. Ill. 2008) (jury
       allowed to determine unjust enrichment damages in trade secret case and were read jury instructions “[i]n
       accordance with both the ITSA and the Uniform Trade Secrets Act (‘UTSA’)” which “stated that damages can
       include Plaintiff’s actual loss caused by Defendant's misappropriation and the unjust enrichment caused by
       the misappropriation that is not taken into account in computing Plaintiff's actual loss.”); Miller UK Ltd. v.
       Caterpillar Inc., No. 10-CV-03770, 2017 WL 1196963, at *11 (N.D. Ill. Mar. 31, 2017), appeal dismissed, No.
       17-1890, 2017 WL 5053963 (7th Cir. Sept. 6, 2017) (affirming jury award of unjust enrichment in trade secret
       case); see also LinkCo, Inc. v. Fujitsu, Ltd., 232 F. Supp. 2d 182, 192 (S.D.N.Y. 2002) (“Where a plaintiff seeks
       damages for trade secret misappropriation, rather than equitable relief, the claim is essentially legal in nature”);
       Softel, Inc. v. Dragon Med. & Scientific Communications, Inc., 891 F. Supp. 935, 943 (S.D.N.Y. 1995)
       (“plaintiff’s claim for damages for trade secret misappropriation is essentially legal in nature”); Inland Steel
       Products Co. v. MPH Mfg. Corp., 25 F.R.D. 238, 243 (N.D. Ill. 1959) (“The issues raised by the defendants’
       counterclaim, which seeks damages for alleged appropriation of a trade secret ... are clearly legal in nature”);
       Burns Philp Food, Inc. v. Cavalea Cont’l Freight, Inc., 135 F.3d 526, 528 (7th Cir. 1998) (rejecting ruling that
       restitution based on unjust enrichment is an equity claim and stating “we do not find persuasive indications that
       the Supreme Court of Illinois thinks of restitution as an action in equity rather than at law.”); Telewizja Polska
       USA, Inc. v. EchoStar Satellite Corp., No. 02 C 3293, 2005 WL 2405797, at *4 (N.D. Ill. Sept. 28, 2005) (holding
       that plaintiff seeking unjust enrichment sought “legal, rather than equitable, relief”).
109
      Hytera’s Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill.


                                                                                                                       58
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 64 of 110 PageID #:58284




Motorola’s damages through June 30, 2019, if any.

           If you find that Motorola proved that Hytera misappropriated Motorola’s trade secrets

and that Hytera has not proved its statute of limitations defense [Hytera Proposal: which I have

explained above110 111] then you must decide whether Motorola is entitled to damages on its

claim for misappropriation of trade secrets.

           Motorola has the burden of proving whether Hytera caused the damage that Motorola is

claiming by a preponderance of the evidence.112

           Motorola is seeking both compensatory damages and punitive damages. I will now

instruct you on compensatory and punitive damages.




       Nov. 16, 2007), ECF No. 285.

110
      Hytera’s Authority: As discussed below, Hytera contends that the statute of limitations, as a threshold issue,
       should be among the first issues the jury is instructed on. This language should be adjusted according to the
       Court’s resolution on that issue.

111
      Motorola’s Response: Motorola’s claims and Hytera’s defenses will all be discussed before the damages
      instruction, and Hytera’s addition is unnecessary.




                                                                                                                 59
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 65 of 110 PageID #:58285




Instruction No. 30 (Disputed) - Trade Secret / Compensatory Damages

           I will now instruct you on Motorola’s claim for compensatory damages. The purpose of

compensatory damages are to award, as far as possible, just and fair compensation for the loss, if

any, which resulted from a defendant’s violation of a plaintiff’s rights. [Motorola’s Proposal: If

you find that Hytera is liable for misappropriation, then you must award Motorola sufficient

damages to compensate Motorola for any injury proximately caused by Hytera’s conduct.]

[Hytera’s Proposal: Compensatory damages seek to make a plaintiff whole—that is, to

compensate the plaintiff for any damage suffered.]113 114 Compensatory damages are not

intended to punish the defendant. [Motorola’s Proposal: Motorola must prove the amount of

damages with reasonable certainty, but need not prove the amount of damages with mathematical

precision. However, Motorola is not entitled to damages that are remote or speculative. If,

however, the uncertainty stems from defendants’ conduct, defendants may not benefit from the

uncertainty they created].115

           If you find that Hytera misappropriated Motorola’s trade secrets, Motorola is entitled to

compensatory damages from the time you find that Hytera’s misappropriation began

[Motorola’s Proposal: under Illinois law and for any misappropriation from May 11, 2016

under federal law]. Motorola’s compensatory damages can include both (1) the actual loss

caused by Hytera’s misappropriation and (2) the unjust enrichment to Hytera caused by its

misappropriation, but only to the extent [Motorola’s Proposal: the unjust enrichment][Hytera’s


113
       Motorola’s Authority: 4 Hon. Leonard B. Sand, et al., Mod. Fed. Jury Instr.-Civil P 77.01, Instr. No. 77-3 (2012)
       (adapted). Hytera’s proposal is not in the model and omits the concept of proximate cause.
114
       Hytera’s Authority: 4 Hon. Leonard B. Sand, et al., Mod. Fed. Jury Instr.-Civil P 77.01, Instr. No. 77-3 (2012)
       (adapted); Federal Jury Practice and Instructions, §§ 127.14; 1-17 Jury Instructions in Commercial Litigation
       §17.15-17.17.
115
      Motorola’s Authority: RKI, Inc. v. Grimes, 200 F. Supp. 2d 916, 927 (N.D. Ill. 2002).



                                                                                                                    60
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 66 of 110 PageID #:58286




Proposal: it]116 is not taken into account in calculating Motorola’s actual loss.117

             [Hytera’s Proposal: If you find that Hytera misappropriated Motorola’s trade secrets and

you find that Motorola proves neither actual-loss damages nor unjust enrichment by a

preponderance of the evidence, you may award compensatory damages caused by

misappropriation measured in terms of a reasonable royalty.]118119

             I will explain each of these three measures of damages, that is, actual loss, unjust

enrichment [Hytera’s Proposal:, and reasonable royalty.]120




116
       Motorola proposes referencing “the unjust enrichment” instead of “it” for clarity.

117
      Joint Authority: Jury Instructions, Miller UK Ltd. v. Caterpillar, Inc., No. 1:10-cv-03770 (N.D. Ill. Dec. 18,
       2015), ECF No. 1020. This is agreed only to the extent the Court determines that unjust enrichment is appropriate
       for the jury. See Footnote 89.

118
      Joint Authority: Jury Instructions, Miller UK Ltd. et al. v. Caterpillar, Inc., No. 10-cv-3770, (N.D. Ill. Dec. 18,
       2015), ECF No. 1020.

119
       Motorola’s Response: Motorola objects to this instruction based on its Daubert of Dr. Aron, and because neither
       party presented a reasonable royalty opinion. Dkt. 628.
120    120
            Motorola’s Response: Motorola objects to this instruction based on its Daubert of Dr. Aron, and because
       neither party presented a reasonable royalty opinion. Dkt. 628.



                                                                                                                     61
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 67 of 110 PageID #:58287




Instruction No. 31 (Disputed) – Trade Secret / Actual Loss

            In determining Motorola’s actual loss, you should determine what profits Motorola

proves that it would have made, if any, had Hytera not misappropriated Motorola’s trade

secret.121 To recover [Hytera’s Proposal: lost profits][Motorola’s Proposal: its actual loss],

Motorola must prove:

                     1.       A reasonable probability that, if Hytera had not misappropriated trade
                              secrets, Motorola would have made additional sales of DMR products that
                              Hytera made.

                     2.       The amount of profit Motorola would have made on those sales. Motorola
                              does not need to prove this amount with precision.122 123




121
      Joint Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill.
       Nov. 16, 2007), ECF No. 285.

122
      Hytera’s Authority: CA7 Instruction No. 11.4.3. No trade secret instructions exist in the Seventh Circuit’s Pattern
       Civil Jury Instructions. The patent instructions are a close analog, and offer a helpful explanation of how a jury
       should evaluate a lost profits claim.

123
      Motorola’s response: Motorola proposes referencing actual loss, instead of lost profits, to be consistent with the
       other damages instructions.



                                                                                                                     62
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 68 of 110 PageID #:58288




Instruction No. 32 (Disputed) – Trade Secret / Unjust Enrichment

           Unjust enrichment is the benefit retained by Hytera caused by its misappropriation of

Motorola’s trade secret.124 The amount of unjust enrichment need not be shown with

mathematical precision but Motorola must establish the amount with reasonable certainty on

evidence presented. You are not to guess or speculate as to the amount. [Motorola’s Proposal:

If, however, the uncertainty stems from defendants’ conduct, defendants may not benefit from

the uncertainty they created].125] 126

           In determining unjust enrichment, you should determine how much Hytera benefited as a

result of the misappropriation to the extent it exceeds Motorola’s actual loss.127 [Motorola’s

Proposal: For unjust enrichment, Motorola must prove by a preponderance of the evidence the

amount of Hytera’s revenues. Then, Hytera must prove by a preponderance of the evidence the

amount of costs that should be subtracted from those revenues.]128 [Hytera’s Proposal: If you


124
      Joint Authority: Jury Instructions, Geraci v. Macey, No. 14-cv-6876 (N.D. Ill. Dec. 13, 2017), ECF No. 261.

125
      Motorola’s Authority: RKI, Inc. v. Grimes, 200 F. Supp. 2d 916, 927 (N.D. Ill. 2002).

126
      Hytera’s Authority: Jury Instructions, Geraci v. Macey, No. 14-cv-6876 (N.D. Ill. Dec. 13, 2017), ECF No. 261
       (“mathematical precision need not be shown”); Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co.,
       No. 04-cv-3944 (N.D. Ill. Nov. 16, 2007), ECF No. 285 (“Your award must be based upon evidence and not upon
       speculation, guesswork, or conjecture.”). Also, see Footnote 97 for Hytera’s objection to the issue of unjust
       enrichment going to the jury at all.
127
      Joint Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill.
       Nov. 16, 2007), ECF No. 285. (“In determining unjust enrichment you should determine the amount of money
       Sears benefited as a result of the misappropriation to the extent it exceeds RRK’s actual loss.”)

128
       Motorola’s Authority: Peerless Indus., Inc. v. Crimson AV LLC, No. 14-cv-6949 (N.D. Ill.) (Dkt. 610) (Jury
       Instructions; Cartel Asset Mgmt. v. Ocwen Fin. Corp., 249 F. App'x 63, 78–79 (10th Cir. 2007) (“Citing 17 U.S.C.
       § 504(b) as persuasive authority, the Massachusetts Supreme Judicial Court has set forth the following rule for
       apportionment in trade secrets cases: Once a plaintiff demonstrates that a defendant made a profit from the sale
       of products produced by improper use of a trade secret, the burden shifts to the defendant to demonstrate those
       costs properly to be offset against its profit and the portion of its profit attributable to factors other than the
       trade secret.”)(emphasis added); id. at 79 (quoting Comment (f) to the Restatement (Third) of Unfair Competition
       § 45 (1995)) (“The plaintiff is entitled to recover the defendant’s net profits. The plaintiff has the burden of
       establishing the defendant’s sales; the defendant has the burden of establishing any portion of the sales not
       attributable to the trade secret and any expenses to be deducted in determining net profits.”)(emphasis added).



                                                                                                                      63
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 69 of 110 PageID #:58289




find that Motorola has proven that it is entitled to unjust enrichment damages in excess of its

actual loss, you must deduct the costs and expenses that Hytera incurred related to that

benefit.]129

            [Hytera’s Proposal: You must also not award unjust enrichment based on profits

attributable to factors other than misappropriation.130 131] [Motorola’s Proposal if the

preceding instruction is given: Hytera has the burden of proving that any portion of its profit is




129
      Joint Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL 36740990
       (N.D. Ill. Aug. 15, 2000), ECF No. 196.

130
      Hytera’s Authority: In re Avaya Inc., 602 B.R. 445, 459 (S.D.N.Y. 2019) (“[The entire market value] is the
       appropriate measure of calculating damages only in those circumstances where the basis of customer demand for
       the infringing product is traceable to the infringing features of the product.” (citing patent case law on point)). It
       is important to clarify the fact that apportionment distinguishes between profits attributable to misappropriation
       and profits attributable to other factors, especially in contrast to lost sales, where the amount of a lost sale is not
       apportioned. This clarification is especially important for parallelism purposes if Motorola’s redundant
       instruction regarding expenses other than those relating to misappropriation is offered.
131
      Motorola’s Response: Hytera’s proposal is repetitive of the parties’ preceding proposals and add nothing with
       its vague reference to unidentified “factors other than misappropriation.” Further, Hytera’s focus on “profits”
       ignores any benefit it may have gained from reduced risk or time to market. Hytera’s reliance on the entire
       market value rule is inapposite because the two-way radio is the smallest saleable trade secret practicing unit,
       and this is what Motorola and Hytera have premised damages on. LaserDynamics, Inc. v. Quanta Computer,
       Inc., 694 F.3d 51, 67 (Fed. Cir. 2012) (“Thus, it is generally required that royalties be based not on the entire
       product, but instead on the “smallest salable patent-practicing unit.”); Although not its burden, Motorola also
       provided a methodology for apportionment, which is a fact question for the jury. Mattel Inc. v. MGC Entm’t,
       Inc., 2011 WL 836418, at *2 (C.D. Cal. Mar. 4, 2011) (apportionment is for the fact finder).



                                                                                                                          64
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 70 of 110 PageID #:58290




not attributable the misappropriation.”132 133]

            [Hytera’s Proposal: As stated, your award for unjust enrichment must not be

duplicative of your award for actual loss. As an example, if you find that Motorola proved that

Hytera made 100 sales as a result of any misappropriation, but that Motorola only could have

made 40 of those sales, due to factors such as the geographical market, the customer base, or

competition from third parties, your award of damages due to actual loss may not exceed

Motorola’s profits on the 40 sales Motorola could have made. You may award unjust

enrichment only with regard to Hytera’s enrichment from remaining 60 sales attributable to any




132
      Motorola’s Authority: Peerless Indus., Inc. v. Crimson AV LLC, No. 14-cv-6949 (N.D. Ill.) (Dkt. 610) (Jury
       Instructions. In this case, both experts agree Hytera bears the burden to deduct costs for purposes of unjust
       enrichment. Expert Report of James E. Malackowski (Dkt. 621, Ex. 4) at 7; Expert Report of Dr. Debra J. Aron
       (Dkt. 628, Ex. 7) ¶ 113. Moreover, Hytera has repeatedly revised its costs data—even after the court ordered
       Hytera to produce accurate data in April 2019, Dkt. 503, Hytera redid that data in the middle of trial and served
       an entirely new expert report to create a criticism of Motorola’s damages expert. Hytera should therefore bear
       the burden of proving what amoutns from its unreliable data should be deducted. Peerless Indus., Inc. v. Crimson
       AV LLC, No. 14-cv-6949 (N.D. Ill.) (Dkt. 572) (Order at 34) (explaining that burden-shifting framework applied
       to unjust enrichment under ITSA “where defendant is the party whose interest lies in demonstrating appropriate
       deductible costs” and defendant had “repeatedly failed to provide relevant documents that would allow Peerless
       to better assess damages. To allow it to undercut Peerless’s legitimate damages claim by refusing to produce key
       documents and data would only reward [defendant] for its incalcitrance.”); see also Cartel Asset Mgmt. v. Ocwen
       Fin. Corp., 249 F. App'x 63, 78–79 (10th Cir. 2007) (“Citing 17 U.S.C. § 504(b) as persuasive authority, the
       Massachusetts Supreme Judicial Court has set forth the following rule for apportionment in trade secrets cases:
       Once a plaintiff demonstrates that a defendant made a profit from the sale of products produced by improper use
       of a trade secret, the burden shifts to the defendant to demonstrate those costs properly to be offset against its
       profit and the portion of its profit attributable to factors other than the trade secret.”)(emphasis added); id. at
       79 (quoting Comment (f) to the Restatement (Third) of Unfair Competition § 45 (1995)) (“The plaintiff is entitled
       to recover the defendant’s net profits. The plaintiff has the burden of establishing the defendant’s sales; the
       defendant has the burden of establishing any portion of the sales not attributable to the trade secret and any
       expenses to be deducted in determining net profits.”)(emphasis added).

133
      Hytera’s Response: Motorola has cited no authority within the Seventh Circuit or applying Illinois law that has
       held that the defendant has the burden to prove deductible costs and expenses under Trade Secret law. Moreover,
       Motorola’s proposed instruction is inconsistent with its own authority, which discusses the defendants’ burden to
       establish “any portion” not attributable to misappropriation, rather than the bare entitlement to apportionment.
       See Comment (f) to the Restatement (Third) of Unfair Competition § 45 (1995)) (“The plaintiff is entitled to
       recover the defendant’s net profits. The plaintiff has the burden of establishing the defendant’s sales; the
       defendant has the burden of establishing any portion of the sales not attributable to the trade secret and any
       expenses to be deducted in determining net profits.”)(emphasis added).



                                                                                                                      65
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 71 of 110 PageID #:58291




misappropriation and accounting for costs and expenses. Otherwise, you would be double-

counting the damages relating to the first 40 sales.134 135]




134
      Hytera’s Authority: The statutes governing Motorola’s trade secret misappropriation claims both unambiguously
       state that any unjust enrichment damages can only be that which are “not addressed in computing damages for
       actual loss,” 18 U.S.C. 1836(b)(3)(B), or “not taken into account in computing actual loss,” 765 ILCS 1065/4. A
       concrete but simple example to demonstrate to the jury how to avoid double counting across measures of damages
       is appropriate here. Hytera disagrees that this instruction, which makes it easier for the jury to understand how
       to properly award damages, is somehow advocacy in Hytera’s favor. Nevertheless, in the interest of assisting the
       jury in the complicated findings it must make, Hytera is amenable to discuss an alternative way to explain factors
       other than misappropriation in concrete terms.
135
      Motorola’s Response: Hytera’s proposal is unsupported. Moreover, Hytera’s inclusion of an example is
       improper because it may improperly skew the jury’s view of the percentage of Hytera’s sales on which the jury
       should award lost profits (actual loss) damages. Additionally, Hytera proposes including the the language “As
       an example, if you find . . . that Motorola only could have made 40 of those sales, due to factors such as the
       geographical market, the customer base, or competition from third parties, your award of damages due to
       actual loss may not exceed Motorola’s profits on the 40 sales Motorola could have made.” This is attorney
       argument that reflects Hytera’s position regarding why lost profits may not be awarded to Motorola and is
       improper for inclusion in a jury instruction.



                                                                                                                     66
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 72 of 110 PageID #:58292




Instruction No. 33 (Disputed) – Trade Secret / Reasonable Royalty136

           If you conclude that Motorola is entitled to any damages and that you cannot determine

the amount, if any, that Hytera caused Motorola to lose or that Hytera was unjustly enriched, you

may award compensatory damages caused by misappropriation measured in terms of a

reasonable royalty. Motorola has the burden of proving any damages under a reasonable royalty

calculation, just as it has the burden of proving any actual loss or unjust enrichment.

           A royalty is a payment made to the owner of trade secrets so that the person paying the

royalty can use those trade secrets. A “reasonable royalty” is the amount that Motorola and

Hytera would have agreed upon as a royalty at the time Hytera’s use of the trade secrets

began.137

           [Motorola’s Proposal: This determination by you of a “reasonable royalty” after

misappropriation, like many devices in the law, rests on legal fiction. The “reasonable royalty”

calculation assumes there is both a “willing” licensor and a licensee. There was, of course, no

actual willingness between either Motorola or Hytera, and no license for Hytera to use

Motorola’s alleged trade secret.

           In your determination of what is a “reasonable royalty,” the law asks you to imagine that

a negotiation took place at the time Hytera misappropriated Motorola’s trade secret, and before it

knew if the trade secret would have commercial value. You must assume that Motorola was




136
       Motorola’s Response: Motorola objects to this instruction based on its Daubert of Dr. Aron, and because neither
       party presented a reasonable royalty opinion. Dkt. 628.
137
      Joint Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL 36740990
       (N.D. Ill. Aug. 15, 2000), ECF No. 19.



                                                                                                                   67
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 73 of 110 PageID #:58293




willing to grant a license and that Hytera was willing to accept a license.138 139]

            [Hytera’s Proposal: In determining a reasonable royalty, you should assume that

Motorola would have been willing to allow Hytera to use the trade secrets and that Hytera would

have been willing to pay Motorola to do so. You should take into account what Motorola’s and

Hytera’s expectations would have been if they had negotiated a royalty and had acted reasonably

in their negotiations. You should assume that both Motorola and Hytera would have believed

that Motorola had articulated valid trade secrets and that Hytera would have used them.

            You should also assume that Hytera would have been willing to pay, and Motorola would
                                                                                      140 141
have been willing to accept, the reasonable royalty they negotiated.                            ]

            Your role is to then determine what Motorola and Hytera would have agreed upon, if

they had negotiated in this manner, not just what either Motorola or Hytera would have

preferred.

            [Hytera’s Proposal: In determining a reasonable royalty, you may consider the

following factors in addition to any others that are shown by the evidence:

                 •     Any royalty arrangements that were generally used or recognized in the industry
                       for similar or comparable information at the time of misappropriation;

                 •    Whether Motorola had a policy of licensing or not licensing the trade secrets;



138
      Motorola’s Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL
       36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 19.
139
      Hytera’s Response: Motorola’s proposed instruction is unwieldy (e.g., “this determination by you of . . .”) and
       includes unnecessary and convoluted discussion of metaphysics and personification of the law that is likely to
       confuse, rather than assist the jury. A simpler and more direct instruction is appropriate.
140
      Hytera’s Authority: Jury Instructions, Miller UK Ltd. et al. v. Caterpillar, Inc., No. 1:10-cv-03770, (N.D. Ill.
       Dec. 18, 2015), ECF No. 1020.

141
      Motorola’s Response: Hytera’s proposed deviation from previously-issued instructions is unsupported. Further,
       Hytera’s proposal suggests that the jury must assume that Motorola would have been willing to allow Hytera to
       use its trade secrets, when the appropriate assumption is that Motorola would have been willing to grant a license.



                                                                                                                      68
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 74 of 110 PageID #:58294




                  •    The advantages of using the trade secret over DMR products that are not
                       substantially derived from the trade secret;

                  •    What the parties reasonably anticipated would be their profits or losses as a
                       result of entering into a licensing agreement at the time of misappropriation;

                  •    The value and size of the anticipated market at the time of the misappropriation

                  •    Expert opinions regarding what would be a reasonable royalty;

                  •    The duration of the license;

                  •    The ability to reverse engineer the trade secret from products embodying the
                       trade secret that are released in the market.142

                  •    Whether Motorola and Hytera are competitors;143 and

                  •    The extent of Hytera’s use of the trade secret and the value of that use to
                       Hytera.144]145

            [Motorola’s Proposal of additional factors:

                  •    the change in the parties competitive posture;146 147




142
      Joint Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL 36740990
       (N.D. Ill. Aug. 15, 2000), ECF No. 19.

143
      Joint Authority: Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), modified
       sub nom. Georgia-Pac. Corp. v. U.S. Plywood-Champion Papers, Inc., 446 F.2d 295 (2d Cir. 1971), at Factor
       No. 5.
144
      Joint Authority: Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), modified
        sub nom. Georgia-Pac. Corp. v. U.S. Plywood-Champion Papers, Inc., 446 F.2d 295 (2d Cir. 1971), at Factor
        No. 11.
145
       Motorola’s Response: As neither party’s damages expert relied on these factors as a basis for his or her opinions,
       these factors are not relevant to the royalty determination in this case and are thus likely to confuse the jury.
       Hytera cites no authority that permits the additional of factors not typically considered; they are not supported by
       case law or other instructions from this district or under the ITSA or DTSA Hytera’s factors amount to attorney
       argument because Hytera is only including factors that it believes favors Hytera and they are not a neutral
       recitation of the law.
146
      Motorola’s Authority: University Computing Co. v. Lykes-Youngstown Corp., 504 F.2d 518, 539 (5th Cir. 1974).
147
       Hytera’s Response: This factor is vague and superfluous in light of the remaining factors. To the extent
       “importance” is relevant at all, the importance of the trade secret to both parties is relevant to the reasonable
       royalty inquiry.



                                                                                                                       69
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 75 of 110 PageID #:58295




                 •     the importance of the secret to Motorola’s business;148 149

            [Hytera’s Proposal of additional factors:

                 •    Royalties that Hytera paid to Motorola and to others for comparable information;

                  •   Whether the product made using the trade secret is commercially successful, as

                      well as its profitability;

                  •   The portion of the profit on sales that is due to the trade secret, as opposed to

                      other factors, such as unprotectable elements or processes, features, or

                      improvements developed by Hytera.150 151]


148
      Motorola’s Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-6884, 2000 WL
       36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 19.

149
      Hytera’s Response: Hytera objects to the inclusion of this factor to the extent it is cumulative of the other factors
       and irrelevant to the question of what Motorola would have considered a reasonable royalty. To the extent some
       vague notion of “importance” is relevant to the determination of a reasonable royalty, the importance to the
       licensee is equally relevant.
150
      Hytera’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 11.4.4. (identifying
       commercial success, advantages of using the intellectual property in question, and the related portion of profits
       attributable to that use among relevant factors in the context of patent reasonable royalties). Whether or not an
       expert considered certain factors has no bearing on whether the factors can be presented to the jury. The question
       is whether the evidence warrants consideration of those factors. In particular, the royalties paid for standard-
       essential patents are relevant to the calculation of a reasonable royalty.
151
      Motorola’s Response: As neither party’s damages expert relied on these factors as a basis for his opinions, these
       factors are not relevant to the royalty determination in this case and are thus likely to confuse the jury. Hytera
       cites no authority that permits the additional of factors not typically considered; they are not supported by case
       law or other instructions from this district or under the ITSA or DTSA Hytera’s factors amount to attorney
       argument because Hytera is only including factors that it believes favors Hytera and they are not a neutral
       recitation of the law.

Further, standard-essential patents are not relevant to the calculation of a reasonable royalty in this trade secrets case.
    SEP licenses are not economically comparable to the circumstances here. Lucent Techs., Inc. v. Gateway, Inc.,
    580 F.3d 1301, 1325, 1332 (Fed. Cir. 2009) (“licenses relied on by the [party] in proving damages [be] sufficiently
    comparable to the hypothetical license at issue in suit”). SEP licenses are subject to Reasonable and Non-
    Discriminatory (“RAND”) licensing terms. The Federal Circuit has explained that “[i]n a case involving RAND-
    encumbered patents, many of the Georgia–Pacific factors simply are not relevant; many are even contrary to
    RAND principles.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1230 (Fed. Cir. 2014). Further,“[i]ndustry
    participants in the standard-setting process enjoy significant potential benefits to having their technology
    incorporated into a standard independent of potential royalty income from licensing patents they own.” Microsoft
    Corp. v. Motorola, Inc., No. C10-1823JLR, 2013 WL 2111217, at *5 (W.D. Wash. Apr. 25, 2013). “These non-
    income benefits can include increased demand for participants’ products, advantages flowing from familiarity
    with the contributed technology potentially leading to shorter development lead times, and improved
    compatibility with proprietary products using the standard.” Id. Hytera has not alleged that the asserted trade


                                                                                                                       70
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 76 of 110 PageID #:58296




   secrets in this case are encumbered by RAND obligations.



                                                                                71
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 77 of 110 PageID #:58297




                                                                                72
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 78 of 110 PageID #:58298




Instruction No. 34 (Disputed) – Head Start Period

           Motorola objects to the inclusion of an instruction on the head-start period. The

following is proposed only if such an instruction is to be offered at all.

Hytera’s Proposal: 152

           If you find that Hytera has misappropriated a trade secret, then in determining the amount

of damages, you must consider whether or not to award damages only for the head start period.

The “head start” period is the time it would have taken Hytera to develop [Hytera’s Proposal: a



152
      Hytera Authority: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
      36740990 (N.D. Ill. Aug. 15, 2000), ECF No. 19 (“If you find that Learning Curve has misappropriated a trade
      secret, then in determining the amount of damages, you must consider whether or not to award damages only for
      the head start period.”); Schulenburg v. Signatrol, Inc., 33 Ill. 2d 379, 388 (1965) (focusing on the “period of time
      . . . required to duplicate the product by lawful means” (emphasis added)); Sokol Crystal Prod., Inc. v. DSC
      Commc'ns Corp., 15 F.3d 1427, 1433 (7th Cir. 1994) (evaluating a head start in terms of whether the defendant
      “would never have developed a workable VCXO had it not misappropriated Sokol's trade secret.”); see also
      BondPro Corp. v. Siemens Power Generation, Inc., 463 F.3d 702, 708 (7th Cir. 2006) (describing head start in
      injunction context as lasting “until the advantage over competitors conferred by this wrongfully acquired lead
      time has dissipated.”); Brunswick Corp. v. Outboard Marine Corp., 79 Ill. 2d 475, 479 (1980) (discussing an
      injunction for “the approximate length of time it would require a legitimate competitor to develop a competitive
      product following a lawful disclosure of the information”). Motorola’s assertion that a head start instruction is
      not required does not support its position that it is inappropriate here. Its cited authority only goes so far as to
      hold it was not error to deny judgment as a matter of law on the basis that the plaintiff failed to limit damages to
      a head start period. RRK Holding Co. v. Sears, Roebuck & Co., 563 F. Supp. 2d 832, 836 (N.D. Ill. 2008). The
      Playwood instructions that Motorola cites for many of its proposed instructions include a head start period
      instruction on damages. Ultimately, the evidence will show that any use Hytera made of the alleged trade secrets
      did no more than to confer a mild head start on its launch into the standards-driven DMR industry. In light of
      that evidence, a head start instruction is entirely appropriate.

       Motorola’s position that a head start is not warranted is also inconsistent with its position and that of its expert
       throughout the case. First, Motorola’s original draft instructions, served on Hytera on September 6, 2019,
       included Instruction No. 27 “Head Start Period,” which proposed language substantially similar to Hytera’s
       proposal here. Thus, Motorola previously asserted that such an instruction is required and warranted. Second,
       both sides’ expert witnesses on damages issues rely upon a “head start period” analysis. Hytera’s expert, Dr.
       Aron, relies on a head start analysis in Section X of her report. Likewise, Motorola damages expert, James
       Malackowski applies a head start analysis, which he calls a “Development Time Period” analysis in in Sections
       12.2 and 13.3 of his Opening Report. Though he gives it a different name in his report, Mr. Malackowski
       confirmed at his deposition that this analysis is, in fact, a “head start period” analysis. See 9-17-2019 James
       Malackowski Dep. Tr. (Rough), at pp. 158-161. Moreover, both sides’ experts cite and rely upon the article,
       “Disputed Issues in Awarding Unjust Enrichment Damages in Trade Secret Cases”, David Almeling, Walter
       Bratic, Monte Cooper, Alan Cox and P. Anthony Sammi, The Sedona Conference Journal, Vol. 19, No. 2, 2018,
       which states the “general rule is that the accounting of unjust enrichment damages commences at the moment
       that use of the misappropriated trade secret confers a benefit on the defendant. Damages then accrue until such
       time, if ever, that the defendant would have acquired knowledge of the trade secret through legitimate means,
       such as public disclosure, reverse engineering, or independent development.” Id. at 680 (emphasis added).



                                                                                                                       73
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 79 of 110 PageID #:58299




competing product with equivalent features][Motorola’s Proposal: the trade secrets]153 without

any misappropriation. You must decide if Hytera could have developed [Hytera’s Proposal: a

competing DMR product]; [Motorola’s Proposal: the misappropriated trade secrets and if so,

how long it would have taken Hytera to achieve the same level of product sales it obtain with

Motorola’s misappropriated trade secrets].154 If you find that Hytera would never have

developed Hytera’s Proposal: a competing DMR product]; [Motorola’s Proposal: the

misappropriated trade secrets or achieve the same level of product sales it obtain with Motorola’s

misappropriated trade secrets]155, you are not restricted to a head start period. If you find that

Hytera would have developed [Hytera’s Proposal: a competing DMR product]; [Motorola’s

Proposal: the misappropriated trade secrets and achieved the same level of product sales it

obtain with Motorola’s misappropriated trade secrets]156, you must determine how long that

time—the head start period—would have been. [You may not find any unjust enrichment for

any period after the time it would have taken Hytera to develop [Motorola’s Proposal: the

misappropriated trade secrets] [Hytera’s Proposal: a competing DMR product157] You may not

award damages for any amounts under any theory after that period.]158



153
      Motorola’s Response: Jury Instructions, Playwood Toys, v. Learning Curve Toys, No. 94-cv-06884, 2000 WL
      36740990 (N.D. Ill. Aug. 15, 2000), Motorola’s proposal tracks the instruction given in Playwood Toys with
      adjustments for the facts of this case, including Motorola’s expert’s opinion that Hytera would never catch-up to
      its actual sales without the misappropriation. Hytera’s revisions are misleading, and suggest that Hytera’s ability
      to develop any DMR product is sufficient to deny Motorola damages, which is not supported by any case law.

154
      Motorola Response: See footnote 153.
155
      Motorola Response: See footnote 153.
156
      Motorola Response: See footnote 153.
157
      Motorola Response: See footnote 153.
158
      Motorola Response: Even if the court were to give this instruction (the entirety of which Motorola objects to),
      these last two sentences should not be read as explained below.



                                                                                                                     74
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 80 of 110 PageID #:58300




Motorola’s Response to Hytera’s Proposal:

       Motorola objects to the inclusion of an instruction on this issue. “While Illinois case law

requires damages be limited to a head start period for injunctive relief, it has not made such a

requirement for monetary damages.” RRK Holding Co. v. Sears, Roebuck & Co., 563 F. Supp.

2d 832, 836 (N.D. Ill. 2008); see also Agilent Techs., Inc. v. Kirkland, No. CIV.A. 3512-VCS,

2010 WL 610725, at *27 (Del. Ch. Feb. 18, 2010) (“To prevent underenforcement and to remedy

the defendant’s increased market share, therefore, it is equitable to grant Agilent monetary

damages beyond the three year ‘head start’ period.”). Indeed, courts have allowed the jury to

award damages for economic effects that persist as a result of the misappropriation. See Russo v.

Ballard Med. Prod., 550 F.3d 1004, 1020 (10th Cir. 2008) (allowing jury to award damages “for

a time period equal to the amount of time (1) you find that Mr. Russo’s trade secret would be

entitled to protection, plus (2) any additional period, if any, that you find that the trade secret

afforded the particular Defendant a competitive advantage.”); see also Kilbarr Corp. v. Bus. Sys.,

Inc., B.V., 679 F. Supp. 422, 427 (D.N.J. 1988), aff'd, 869 F.2d 589 (3d Cir. 1989) (“Regardless

of when defendants might have been able to develop the secret process … by legitimate business

means, defendants did not learn the proprietary information from legitimate business means …

but learned them from its knowing misappropriation of plaintiff's trade secrets. Accordingly, the

Court determines as a matter of law that head start is not available to these defendants on the

facts in this case.”). A blanket limitation on any type of damages makes little sense and is

contrary to the plain terms of 765 ILCS 1065/4, which also allows for damages from “the actual

loss caused by the misappropriation and the unjust enrichment caused by misappropriation”

Whatever hypothetical headstart period may exist, that does not change the reality that Motorola

actually suffered losses or that Hytera was, in fact, actually unjustly enriched by its




                                                                                                      75
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 81 of 110 PageID #:58301




misappropriation.




                                                                                76
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 82 of 110 PageID #:58302




Instruction No. 35 (Disputed) – Trade Secret / Punitive Damages

            Motorola also seeks punitive damages with respect to its claims for misappropriation of

trade secrets. The purpose of punitive damages is to punish the offender and to deter that party

and others from committing similar acts of wrongdoing in the future.

            You may award Motorola punitive damages only if Motorola demonstrates [Motorola’s

proposal: by a preponderance of the evidence] that Hytera’s acts giving rise to liability for

misappropriation of trade secrets were willful and malicious.159

             Willful and malicious misappropriation includes intentional misappropriation as well as

misappropriation resulting from the conscious disregard of the rights of another.160 [Hytera’s

Proposal: However, exemplary damages should only be awarded if you determine that Hytera’s

conduct was particularly shocking, outrageous, and offensive.161 162]

            [Hytera’s Proposal: An employee’s willfulness and malice cannot be imputed to his or

her employer.163 164] [Hytera’s Proposal: Exemplary damages may be awarded against Hytera

159
      Joint Authority: Jury Instructions, Miller UK Ltd.et al. v. Caterpillar, Inc., No. 10-cv-3770 (N.D. Ill. Dec. 18,
       2015), ECF No. 1020.

160
      Joint Authority: Mangren Research & Dev. Corp. v. Nat’l Chem. Co., 87 F.3d 937, 946 (7th Cir. 1996) (“Although
       we have found no Illinois case interpreting that phrase, it surely must include an intentional misappropriation as
       well as a misappropriation resulting from the conscious disregard of the rights of another.”); see also Kelsay v.
       Motorola, Inc., 74 Ill. 2d 172, 188 (1978) (“Because of their penal nature, punitive damages are not favored in
       the law, and the courts must take caution to see that punitive damages are not improperly or unwisely awarded.”).
161
      Hytera’s Authority: Jury Instructions, RRK Holding Co. v. Sears, Roebuck and Co., No. 04-cv-3944 (N.D. Ill.
       Nov. 16, 2007), ECF No. 285. This proposed instruction offers clarity regarding what constitutes “willful and
       malicious” conduct, since those terms are unclear without further explanation.

162
      Motorola’s Response: Hytera’s proposed addition of the phrase “particularly shocking, outrageous, and offensive”
       is not helpful as those terms are vague and thus, do not add clarity to the instruction.
163
      Hytera’s Authority: Illinois Instruction No. 50.11, Notes on Use (an instruction on simple vicarious liability “may
       not be given . . . when its effect would be to permit vicarious liability for punitive damages, since it would impute
       liability for any act done by an employee, rather than only those specifically ordered, participated in or ratified
       by a superior officer”); United States v. Dish Network LLC, 256 F. Supp. 3d 810, 934 (C.D. Ill. 2017); Pendowski
       v. Patent Scaffolding Co., 89 Ill.App.3d 484, 488-489; (1st Dist. 1980) (“punitive damages for willful and wanton
       conduct will be available only if a superior officer of the corporation ordered, participated in, or ratified the
       ‘outrageous misconduct’ of the employee” and so an instruction on vicarious liability alone is inappropriate).

164
      Motorola’s Response: Hytera’s own authority contradicts it. See Illinois Instruction No. 50.11 (where defendant
       is a corporation, it “can act only through [its] [their] officers and employees. Any act or omission of an officer or
       employee within the scope of his employment is the action or omission of the [plaintiff] [defendant]


                                                                                                                        77
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 83 of 110 PageID #:58303




only if you find that a superior officer of Hytera, while acting in his managerial capacity,

ordered, participated in, or ratified the willful and malicious conduct of the employee.165 166]

[Motorola’s Proposal: Punitive damages can properly be awarded against an employer because

of an act by its employee if, but only if:

       •    the employee was employed in a managerial capacity and was acting in the scope of
            employment; “scope of employment” has the same meaning given earlier in these
            instructions] or

       •    the employer or a managerial employee of the employer ratified or approved the act, or

       •    the employer authorized the doing and the manner of the act, or

       •    the employee was unfit and the employer was reckless in employing him.167 ]




       corporation]”); see also United States v. Dish Network LLC, 256 F. Supp. 3d 810, 934 (C.D. Ill. 2017) (“principal
       is vicariously liable for punitive damages awarded for the actions of its agents if the principal or a manager of a
       corporate principal knew of the actions or later ratified the actions”).
165
      Hytera’s Authority: West v. W. Cas. & Sur. Co., 846 F.2d 387, 399 (7th Cir. 1988) (“A corporation can be liable
       for punitive damages only when the responsible employee was acting in a managerial capacity or when the acts
       were authorized or ratified by the corporation.”); Pendowski v. Patent Scaffolding Co., 89 Ill.App.3d 484, 488-
       489 (1st Dist. 1980). Pendowski makes clear that a jury instruction on general vicarious liability is inappropriate
       in the context of punitive damages. Particularly in light of the numerous imputation issues, each with its own
       nuances, it is appropriate, if not required, to offer an instruction to this effect.
166
      Motorola’s Response: Hytera fails to identify a single jury instruction that incorporates its proposal. Further,
       Hytera’s proposal misstates its authority, which holds that “[a] corporation can be liable for punitive damages
       only when the responsible employee was acting in a managerial capacity or when the acts were authorized or
       ratified by the corporation.”—regardless of whether they were authorized by a “superior officer” of the employee
       in question. West v. W. Cas. & Sur. Co., 846 F.2d 387, 399 (7th Cir. 1988) (emphasis added). Further, Hytera’s
       proposal introduces the vague and undefined term “superior officer.”

167
       Motorola’s Authority: Jannotta v. Subway Sandwich Shops, Inc., 125 F.3d 503, 515 (7th Cir. 1997) (“The
       tendered instruction, derived from the Restatement (Second) Agency § 217C (1958), accurately captures the
       corporate complicity rule employed by the Illinois courts.”) (finding error in not giving instruction); Ingram v.
       Hall, Roach, Johnston, Fisher & Bollman, No. 95 C 550, 1996 WL 54206, at *2–3 (N.D. Ill. Feb. 7, 1996)
       (punitive damages could be awarded against employer where employee was employed in a managerial position
       and was acting within the scope of his employment) (citing Restatement (Second) of Agency § 217 C).



                                                                                                                      78
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 84 of 110 PageID #:58304




            [Hytera’s Proposal: In order to warrant exemplary damages, the conduct must be more

than mere misappropriation. Misappropriation motivated only by competitive motives, including

corporate greed in a competitive business, and not malice, is not “willful and malicious.”168 169]

            If you find that Hytera acted willfully and maliciously, you may award Motorola an

amount of exemplary damages up to two times the amount of the compensatory damages you

award Motorola170 for the time during which it acted willfully and maliciously.




168
      Hytera’s Authority: Roton Barrier v. Stanley Works, 79 F.3d 1112, 1120 (Fed. Cir. 1996) (citing Embassy/Main
       Auto Leasing Co. v. C.A.R. Leasing, Inc., 155 Ill.App.3d 427, 430–31 (1987) (appeal denied)). Motorola’s citation
       of RKI v. Grimes is not to the contrary. That decision rested on, inter alia, a “cover-up,” which distinguishes
       those facts from pure competitive conduct.

169
      Motorola’s Response: The Seventh Circuit has not addressed whether “misappropriation motivated only by
      competitive motives” can constitute “willful and malicious” misappropriation. cf. Learning Curve Toys, Inc. v.
      PlayWood Toys, Inc., 342 F.3d 714, 730 (7th Cir. 2003) (“There are no Illinois cases construing the phrase ‘willful
      and malicious misappropriation’ under the Act.”) (distinguishing Hytera’s case Roton Barrier, Inc. v. Stanley
      Works as requiring something more than Seventh Circuit’s requirement of “an intentional misappropriation as
      well as a misappropriation resulting from the conscious disregard of the rights of another”). Courts in the Seventh
      Circuit have held that acts are “willful and malicious” without making a finding that they are “motivated by more
      than competitive motives.” See RKI, Inc. v. Grimes, 200 F. Supp. 2d 916, 928 (N.D. Ill. 2002) (where defendant
      assigned competitor’s former employee to the same territory he had developed for competitor, misappropriated
      competitor’s trade secrets, and attempted a cover-up, finding “This type of activity meets the test for willful and
      malicious misappropriation, as it is both an intentional misappropriation and a conscious disregard of the rights
      of another.”).
170
      Joint Authority: Jury Instructions, Miller UK Ltd.et al. v. Caterpillar, Inc., No. 1:10-cv-03770 (N.D. Ill. Dec. 18,
       2015), ECF No. 1020; see also IPOX Schuster, LLC v. Nikko Asset Mgmt. Co., 304 F. Supp. 3d 746, 759 (N.D.
       Ill. 2018) (“Punitive damages under the ITSA are appropriate if the plaintiff may show ‘willful and malicious’
       misappropriation. A plaintiff can satisfy this standard by showing ‘intentional misappropriation’ or ‘a
       misappropriation resulting from the conscious disregard of the rights of another.’”) (citation omitted).



                                                                                                                      79
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 85 of 110 PageID #:58305




Instruction No. 36 (Disputed) – Trade Secret/Statute of Limitations171

           [Motorola’s Proposal: Hytera contends that Motorola’s trade secret misappropriation

claims are barred by the statute of limitations. The statute of limitations is called an “affirmative

defense.” That means that, unlike the claims Motorola brings, on this affirmative defense, it is

Hytera that bears the burden of proof by a preponderance of the evidence.] 172 173

           Motorola filed suit on its trade secret claims on March 14, 2017. [Motorola’s Proposal:

The Illinois Trade Secret Act requires Motorola to bring its trade secret claims within five years

after Motorola knew about the misappropriation or by the exercise of reasonable diligence

should have known about the misappropriation. The Defense of Trade Secrets Act requires

Motorola to bring its trade secret claim within three years after Motorola knew about the

misappropriation or by the exercise of reasonable diligence should have known about the

misappropriation.] 174 [Hytera’s Proposal: Motorola was required to bring its claim for the

misappropriation of its trade secrets within five years after the alleged misappropriation was

discovered, or within five years after it should have been discovered by the exercise of




171
       Hytera contends that this instruction should immediately follow the instruction introducing the trade secret claims
       generally, given the threshold nature of the issue.
172
      Motorola’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31,
       2014), ECF No. 1076-1. There is nothing prejudicial about explaining to the jury whose burden it is to prove
       statute of limitations.

173
      Hytera’s Response: As with Motorola’s proposed instruction on reasonable royalty, this proposal employs an
       inappropriate and casual tone that personifies the law and is likely to confuse the jury. It is unnecessary to discuss
       the concept of an “affirmative defense” given that Hytera’s burden is already explained.
174
       Motorola’s Authority: Motorola contends that the statute of limitations defense is inapplicable to Motorola’s
       DTSA claim, but to the extent the jury is instructed on statute of limitations under the DTSA, Motorola proposes
       this instruction. Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31, 2014),
       ECF No. 1076-1; 765 ILCS 1065/7; 18 U.S.C. § 1836(d).



                                                                                                                         80
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 86 of 110 PageID #:58306




reasonable diligence.]175176 [Hytera’s Proposal: One purpose of this rule is to bring cases to the

legal system before memories fade and evidence disappears. The law does not allow parties to

sit on their rights, and cases must be brought in a timely manner.177 178]

            [Motorola’s Proposal: If a party is suspicious that its injury was wrongfully caused, that

does not not mean the party knows or reasonably should know the injury was wrongfully caused.

Suspicion is not the same a reasonably knowing. Therefore, the statute of limitations is not

triggered during the period that a party is attempting to discover whether its injury is wrongfully

caused, but rather, it is triggered at the point when the party reasonably should have known that

her injury was wrongfully caused.]179 [Hytera’s Proposal: A person knows or reasonably

should know of an injury when he or she has suspicions that an injury has occurred and means to

discover evidence to support a claim based on that injury. Knowledge of the particular legal




175
      Joint Authority: 765 ILCS 1065/7; 18 U.S.C. § 1836(d).

176
       Motorola’s Response: Hytera’s proposal is improper limited to the ITSA.
177
      Hytera’s Authority: Bd. of Regents of University of State of New York v. Tomanio, 446 U.S. 478, 487 (1980). An
       explanation of the policy rationale for the statute of limitations is appropriate and consistent with the joint aspects
       of the parties’ proposed instructions on damages.

178
      Motorola’s Response: It is improper to explain the policy rationale for the law to the jury. The jury must decide
       the case based on the law, not based on the reasons for the law. Hytera has not proposed that the policy rationale
       for any other claims be read to the jury.
179
       Motorola’s Authority: LaManna v. G.D. Searle & Co., 561 N.E.2d 1170, 1174–75 (Ill. Ct. App. 1990)



                                                                                                                          81
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 87 of 110 PageID #:58307




theory is not required to trigger the statute of limitation.180 181]

            [Motorola’s Proposal: You must consider all of the evidence to determine whether

Hytera proved that Motorola knew, or reasonably should have known, of Hytera’s

misappropriation before March 14, 2012 for the Illinois claim or March 14, 2014 for the federal

claim.]182 [Hytera’s Proposal: Accordingly, if you find that Motorola knew or should have

known of its alleged injury through the exercise of reasonable diligence on or before March 14,

2012, your verdict must be for Hytera on Motorola’s trade secret claims.]183




180
      Hytera’s Authority: Nicpon v. v. Goehausen, No. 89 C 5674, 1991 WL 5866, at *2 (N.D. Ill. Jan. 15, 1991); Law
       v. Medco Research, Inc., 113 F.3d 781, 786 (7th Cir. 1997); Renz v. Beeman, 589 F.2d 735, 751–52 (2d Cir.
       1978); Phllip M. Adams & Assocs., LLC v. Winbond Electronics Corp., No. 1:05-CV-64, 2010 WL 3447251, at
       *1–*3 (D. Utah Aug. 31, 2010); Hoffman v. Orthopedic Sys., Inc., 327 Ill. App. 3d 1004, 1011 (2002) (“Although
       her suspicion of wrongful causation was limited to an investigation as to whether medical malpractice was
       committed, rather than whether a product liability action existed . . . ‘wrongfully caused’ does not mean
       knowledge . . . of a specific defendant’s negligent act or knowledge that an actionable wrong was committed;
       rather, a person knows or reasonably should know an injury is ‘wrongfully caused’ when he or she possesses
       ‘sufficient information concerning [an] injury and tis cause to put a reasonable person on inquiry to determine
       whether actionable conduct is involved. At that point, the burden is upon the plaintiff to inquire further as to the
       existence of a cause of action.” (citations omitted)).
181
      Motorola’s Response: Much of Hytera’s authority is out of Circuit or inapposite. In one case, the plaintiff had
       actual knowledge. Phillip M. Adams & Assocs., LLC v. Winbond Electronics Corp., No. 05-CV-64, 2010 WL
       3447251, at *1–*3 (D. Utah Aug. 31, 2010) (finding plaintiff had actual knowledge that ASUS had developed a
       utility that was a “potential theft” of what Plaintiff claims to be trade secrets). Several other cases relate to SEC
       claims. See, e.g. Nicpon v. v. Goehausen, No. 89 C 5674, 1991 WL 5866, at *2 (N.D. Ill. Jan. 15, 1991) (SEC
       case). In any event, Hytera’s own authority confirms that a plaintiff need not have discovered its cause of action
       unless suspicious circumstances are coupled with “ease of discovering, without the use of legal process, whether
       the suspicion is well grounded.” Law v. Medco Research, Inc., 113 F.3d 781, 786 (7th Cir. 1997); see also Renz
       v. Beeman, 589 F.2d 735, 751–52 (2d Cir.1978) (plaintiff should have discovered claim where mere “inquiry . . .
       would have elicited the [relevant] facts” as “[t]here is no indication that a request to see the shareholders' list
       would have been refused.”) The fact that it would theoretically have been possible to discover the relevant facts
       is not sufficient. Finally, Hytera’s proposal leaves out the fact that, for the statute of limitations to start running,
       the plaintiff must have “sufficient information concerning [an] injury and its cause to put a reasonable person on
       inquiry to determine whether actionable conduct is involved.” Hoffman v. Orthopedic Sys., Inc., 327 Ill. App. 3d
       1004, 1011, 765 N.E.2d 116, 122 (2002).

182
       Motorola’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31,
       2014), ECF No. 1076-1; 765 ILCS 1065/7; 18 U.S.C. § 1836(d).
183
       Motorola’s Response: Hytera’s proposal is incorrectly limited to the ITSA, whereas Motorola’s clearly explains
       the differences between the two. In addition, Hytera’s proposal is incorrect because it suggests fraudulent
       concealment is irrelevant and could result in the jury finding Motorola’s claims barred even if the jury believes
       Hytera fraudulently concealed its theft.



                                                                                                                           82
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 88 of 110 PageID #:58308




            [Hytera’s Proposal: Motorola is a corporation that acts and possesses knowledge

through its employees. You may find that Motorola had knowledge of a fact, if an employee

knew about that fact and the fact was within the scope of the employee’s duties and

responsibilities.184] [Motorola’s Proposal: The fact that former Motorola employees stole trade

secrets from Motorola does not mean Motorola had knowledge of the theft. You should not

consider their knowledge of the theft in deciding whether Motorola knew or should have known

of the misappropriation] 185




184
      Hytera’s Authority: Jury Instructions, Plas-Tool Co. v. A-1 Tool Corp., No. 04-cv-4123 (N.D. Ill. Jan. 31, 2014),
       ECF No. 1076-1. As discussed above, the nuances of imputation of the various knowledge to be imputed to a
       corporation warrant explanation at each turn, rather than one generic (and incomplete) imputation instruction.
185
      Motorola’s Response: Motorola objects to the inclusion of these instructions to the extent they address an
      employer’s liability for its employees’ actions, as that issue is addressed in the respondeat superior instruction.
      Motorola further objects to this instructions as misleading. Motorola alleges that its former employees used its
      trade secrets and concealed evidence while at Hytera. Yet, Hytera’s proposal may mislead the jury into thinking
      that its former employees’ knowledge may be imputed to it. Nonetheless, to avoid confusion, the jury should be
      instructed that the thieves’ knowledge of their misappropriation while employed at Motorola cannot be imputed
      to Motorola .



                                                                                                                     83
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 89 of 110 PageID #:58309




Instruction No. ** (Disputed) - Fraudulent Concealment

           [Motorola Proposal: The statute of limitations can be tolled if Hytera fraudulently

concealed its misappropriation. In order to prove fraudulent concealment, Motorola must prove

by clear and convincing evidence that

           1. Hytera knowingly concealed its misappropriation from Motorola;

           2. Hytera concealed its misappropriation with the intent to deceive Motorola and induce

Motorola to believe no misappropriation had occurred;

           3. Motorola acted in justifiable reliance on the facts as were known to Motorola.

           4. Motorola’s delay in filing suit resulted from the concealment of material facts by

Hytera. When I use the word “material,” I mean that if Motorola had been aware of the

concealment, Motorola would have acted differently.

           Concealment may consist of some trick or contrivance or other affirmative action

intended to exclude suspicion, prevent inquiry or induce Motorola to delay filing the claim. If

you find that the Motorola has proven by clear and convincing evidence that Hytera fraudulently

concealed the alleged misappropriation, then Motorola’s claim is not barred by the statute of

limitations if Motorola brought its claim five years from the date it discovered Hytera’s

fraudulent concealment under the Illinois Trade Secrets Act and three years from the date it

discovered Hytera’s fraudulent concealment under the Defend Trade Secrets Act.]186187


186
       Motorola’s Authority: Illinois Cent. R. Co. v. Guy, 682 F.3d 381, 394 (5th Cir. 2012); Gredell v. Wyeth Labs.,
       Inc., 803 N.E.2d 541, 548 (Ill. App. Ct. 2004) (“A statute of limitations may be tolled if the person liable for the
       claim fraudulently concealed the existence of the cause of action from the plaintiff.”); 735 Ill. Comp. Stat. 5/13-
       215; Bailey v. Glover, 88 U.S. 342, 349-50 (1874); Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946); Zirvi v.
       Flatley, No. 18-cv-7003, 2020 WL 208820, at *6 (S.D.N.Y. Jan. 14, 2020); C.A. Inc. v. Rocket Software, Inc.,
       579 F. Supp. 2d 355, 364 (E.D.N.Y. 2008); Ill. Pattern Jury Instr.-Civ. 800.09B, Ill. Pattern Jury Instr.-Civ.
       800.09B; Ill. Pattern Jury Instr.-Civ. 800.04, Ill. Pattern Jury Instr.-Civ. 800.04; Mack v. Plaza Dewitt Ltd.
       Patnership, 484 N.E.2d 900, 906 (“A misrepresentation is material and therefore actionable if it is such that had
       the other party been aware of it, he would have acted differently. In other words, the misrepresented element
       must be an essential element to the transaction between the parties.”); 18 U.S.C. § 1836(d).
187
      Hytera’s Response: Hytera objects to the inclusion of an instruction on fraudulent concealment. The evidence at


                                                                                                                       84
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 90 of 110 PageID #:58310




   trial will not support a reasonable jury’s finding that Hytera fraudulently concealed any information. Moreover,
   at all relevant times, Motorola possessed all the information it needed to conduct the investigation that led to this
   lawsuit, which information is not the subject of Motorola’s fraudulent concealment theory. Hytera has also moved
   in limine concerning fraudulent concealment. To the extent that motion is denied or the Court determines to offer
   an instruction on fraudulent concealment, Hytera reserves the right to offer an alternative instruction. Notably,
   Motorola’zs proposed instruction misstates the law by, inter alia, implying that Motorola had no duty of
   reasonable diligence whatsoever.



                                                                                                                    85
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 91 of 110 PageID #:58311




Instruction No. 37 (Agreed) – References to Other Trade Secrets

       You may have heard references to other trade secrets that have been asserted in this case.

You should not infer anything about this case from those references, except to the extent

supported by actual evidence in this case.




                                                                                               86
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 92 of 110 PageID #:58312




Instruction No. 38 (Disputed) – Copyright Allegation Generally

                   Motorola’s Proposal:

          Motorola claims that Hytera has infringed Motorola’s copyright in its Digital Mobile

Radio computer program that exists in Motorola’s MotoTRBO product (the “DMR program”) by

copying original elements of Motorola’s DMR program into Hytera’s own DMR program, which

it distributed to customers. 188

          Copyright protection in Motorola’s DMR Program extends to its source code and object

code, as well as its sequence, structure, and organization.189

          Hytera’s Response to Motorola’s Proposal:

          Motorola’s definition of its “DMR program” has been a moving target throughout this

litigation. Although its complaint identified only two registered works purportedly constituting

that “DMR program” Motorola revealed its intent to assert copyright claims based on four works

near the end of fact discovery. And its four works, which are used on distinct products and which

include versions released at different times, do not constitute a single “program.” Referring to

those four works as a cohesive unit is likely to confuse the jury, which must consider

infringement on a work-by-work basis. This is especially so because Motorola and its experts

overstate the extent of any copying by pointing to multiple works as the source of a single

instance of copying. Plainly, a single portion of code was not copied from multiple works. The

jury should be instructed on the precise nature of Motorola’s claims, and Motorola should be

required to concretely identify each of the four works at issue. Otherwise, the jury will likely be



188
      Motorola’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.1.1.

189
      Motorola’s Authority: Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1355 (Fed. Cir. 2014); Am. Dental Ass’n
      v. Delta Dental Plans Ass’n, 126 F.3d 977, 978 (7th Cir. 1997).



                                                                                                                87
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 93 of 110 PageID #:58313




mislead regarding the nature and extent of any copying.

          Hytera objects to the inclusion of a description of what copyright protection extends to.

The model instruction that Motorola cites does not include such an instruction, and it is

inappropriate as part of a preliminary instruction. Moreover, Motorola has not identified a

structure, sequence, and organization at issue in the case. Indeed, below, it argues that there is no

non-literal copying at issue in the case, so an instruction related to non-literal copying is

inappropriate.

                   Hytera’s Proposal:

          Motorola claims that Hytera has infringed Motorola’s copyright in four works,

respectively titled, MOTOTRBO Mobile Subscriber FW Package R01.00.01, MOTOTRBO

Portable Subscriber FW Package R01.00.01, MOTOTRBO CYPHER R01.00.01, and

MOTOTRBO Portable R01.03 by copying original elements of those works into Hytera’s own

DMR program. 190

Motorola’s Response to Hytera’s Proposal:

          Hytera’s instruction will complicate the issues for the jury. Motorola has consistently

approached this case by referring to its DMR Program. It would be unusual to require the jury to

consider each version of that program that was registered, and Hytera’s proposal purports to

define and limit the scope of Motorola’s copyrights, which themselves are issues for the jury.

Motorola’s proposal is more streamlined and clear.

          Contrary to Hytera’s argument that “Motorola’s definition of its ‘DMR program’ has

been a moving target throughout this litigation,” the work at issue was and always has been

Motorola’s DMR Program—defined as Motorola’s Digital Mobile Radio (“DMR”) computer


190
      Hytera’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.1.1.



                                                                                                            88
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 94 of 110 PageID #:58314




program in Motorola’s MotoTrbo product lines. Dkt. 265 (Am. Compl.) ¶ 48. The Copyright

Office issued four certificates of registration covering the DMR Program. While Hytera argues

that Motorola’s “copyright claims[are] based on four works,” the alleged infringement is of the

DMR Program, not the four certificates of registration issued by the Copyright Office. Even

where multiple certificates of registration are issued for different versions of a work or even

multiple works in a television or literary series, it is common practice in copyright cases for

numerous works to be aggregated when analyzing a copyright claim. See Castle Rock Entm’t v.

Carol Publ’g Grp., 150 F.3d 132, 138 (2d Cir. 1998) (treating 82 separate episodes of Seinfeld

television series “as a single work”); Twin Peaks Prods., Inc. v. Publ’ns Int'l, Ltd., 996 F.2d

1366, 1372–73, 1381 (2d Cir. 1993) (comparing infringing book to 8 episodes of Twin Peaks

that were treated as a whole); Wainwright Secs. Inc. v. Wall St. Transcript Corp., 558 F.2d 91, 94

(2d Cir. 1977) (addressing abstracts of research reports cumulatively); Tetris Holding, LLC v.

Xio Interactive, Inc., 863 F. Supp. 2d 394, 396 (D.N.J. 2012) (discussing different versions of

Tetris electronic game in the aggregate as Tetris); Warner Bros. Entm’t Inc. v. RDR Books, 575

F. Supp. 2d 513, 535 (S.D.N.Y. 2008) (discussing infringement of seven Harry Potter novels and

two companion books in the aggregate).




                                                                                                  89
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 95 of 110 PageID #:58315




Instruction No. 39 (Disputed) – Copyright Infringement

                  Joint Proposal:

To succeed on its claim as to each of the four asserted works, Motorola must prove the following

things by a preponderance of the evidence:

          1. Motorola owns a valid copyright in the asserted work; and

          2.      Hytera copied protected expression from the work [Motorola’s proposal: in or

from the United States.]191

          I will explain what these terms mean. 192

          If you find that Motorola has proved each of these things, then you must find for

Motorola. However, if you find that Motorola did not prove each of these things, then you must

find for Hytera.

                  Motorola’s Proposal:

          The evidence in this case includes Exhibits PTX-1527, PTX-1528, PTX-1645, and PTX-

1659, which are the certificates of copyright registration from the Copyright Office for

Motorola’s DMR Program. You are instructed that the certificates are sufficient to establish that

there is a valid copyright in the DMR Program, including that it is original and copyrightable and

that Motorola owns the copyright in it.193




191
      Motorola’s Authority: Los Angeles News Serv. v. Reuters Television Int’l, Ltd., 843 F.3d 987, 992 (9th Cir.
      1998).
192
      Joint Authority: Feist Publ’ns., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991); Federal Civil Jury
      Instructions of the Seventh Circuit, Instruction No. 12.2.1; Amended Complaint.
193
      Motorola’s Authority: Manual of Model Civil Jury Instructions of the Ninth Circuit, Instruction No. 17.7; 17
      U.S.C. § 410(c).



                                                                                                               90
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 96 of 110 PageID #:58316




Instruction No. 40 (Agreed) – Copyright Ownership

                   Joint Proposal:

          Motorola owns a copyright in an asserted work if it was prepared by Motorola employees

within the scope of their employment; or specially commissioned as a contribution to a collective

work and there was a prior agreement, signed by Motorola and if those that prepared it agreed

that the work would be a work made for hire.194 195




194
      Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.4.2.

195
      This instruction is unnecessary if Motorola’s proposal in Instruction No. 39 is adopted.



                                                                                                         91
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 97 of 110 PageID #:58317




Instruction No. 41 (Disputed) – Copying

                    Joint Proposal:

          As I stated, Motorola must prove that Hytera copied protected expression in its work.

You may infer that Hytera copied Motorola’s work if Hytera had the opportunity to view or read

the original before creating its own work and the two works are so similar that a reasonable

person would conclude Hytera took protected expression from Motorola’s work.196 You may

also infer that Hytera copied Motorola’s work if the similarities between the two works can be

explained only by copying, rather than by coincidence.197

                    Motorola’s Proposal:

          In making that determination, the focus is on similarities between the works. Hytera

cannot excuse its infringement by pointing to portions of its work that it did not copy from

Motorola.198

                    Hytera’s Proposal:

          In determining whether Motorola has proved copying, you must consider whether the

alleged similarities constitute protected expression or only unprotectable elements.199 200


196
      Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.5.1.

197
      Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.5.1.

198
      Motorola’s Authority: “The focus in a copyright infringement action, however, is on the similarities in
      protectible expression. . . . ‘(I)t is enough that substantial parts were lifted; no plagiarist can excuse the wrong by
      showing how much of his work he did not pirate.’” Atari, Inc. v. N. Am. Philips Consumer Elecs. Corp., 672 F.2d
      607, 619 (7th Cir. 1982) (quoting Sheldon v. Metro-Goldwyn Pictures Corp., 81 F.2d 49, 56 (2d Cir. 1936)).
199
      Hytera’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.5.1 (bracketed
      language explaining appropriate considerations for the jury, which is appropriate here where Motorola has alleged
      fragmented literal and non-literal copying, which often encompasses discrete allegations that are similar only
      insofar as they both utilize unprotectable concepts).
200
      Motorola’s Response: Hytera’s proposal is unsupported and confusing. In particular, the language does not
      appear in Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.5.1. Further, the model
      instruction already indicates that Hytera must have taken Motorola’s protected expression, making the additional
      language unnecessary.



                                                                                                                         92
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 98 of 110 PageID #:58318




          In assessing the similarity between two computer programs, you should apply a three-

step abstraction-filtration-comparison test. First, you should consider Motorola’s works at

decreasing levels of abstraction or generality, beginning with its overall structure, and focusing

down to the actual code. At each level of abstraction, you should identify any unprotectable

aspects of the program, which I will guide you on in a moment, and remove them from your

consideration of the program. Finally, you should compare what remains to Hytera’s work.

Ultimately, you must determine whether Motorola has proved that Hytera copied protectable

portions of each of Motorola’s works that constitute a substantial part of the original work.201 202

          I will now give you some examples of what constitutes protected expression and what

does not, in order to aid you in this process.




201
      Hytera’s Authority: Computer Assocs. Int'l, Inc. v. Altai, Inc., 982 F.2d 693, 706 (2d Cir. 1992); Oracle Am.
      Inc. v. Google Inc., 750 F.3d 1339, 1357–59 (2014); 4 Nimmer on Copyright §§ 13.03[D][2] (fragmented literal
      similarity), 13.03[E]; see also Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 839 (10th Cir. 1993).
      Notwithstanding the fact that the Seventh Circuit has not expressly adopted the abstraction-filtration-comparison
      test, that test remains widely in use in software copyright cases, and it has been applied in cases that involve literal
      and non-literal copying alike. Here, where the alleged similarity is fragmented and at times fails to identify any
      literal elements in common, this test is particularly appropriate.
202
      Motorola’s Response: The Seventh Circuit has not adopted the abstraction-filtration-comparison test to
      determine substantial similarity. Datacarrier S.A. v. WOCCU Servs. Grp.,Inc., No. 16-CV-122-JDP, 2018 WL
      1514456, at *6 (W.D. Wis. Mar. 27, 2018) (“The abstraction-filtration-comparison approach has not been
      endorsed by the Seventh Circuit Court of Appeals.”). Nor has Hytera identified any jury instructions that have
      adopted its proposal or cases in the Seventh Circuit that support its proposal. Moreover, the out-of-Circuit
      decision of Computer Assocs. International, Inc. v. Altai, Inc., involved a situation where only the non-literal
      elements of a computer program were alleged to have been copied. 982 F.2d 693, 706 (2d Cir. 1992); see also
      Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1357 (Fed. Cir. 2014) (“When assessing whether the non-literal
      elements of a computer program constitute protectable expression, the Ninth Circuit has endorsed an ‘abstraction-
      filtration-comparison’ test . . . .” (emphasis added)). Here, Hytera has copied literal elements of Motorola’s
      computer program (i.e., its source code), making the abstraction-filtration-comparison test unnecessary in any
      event.

      Further, Hytera, relying on the additional out-of-Circuit case of Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9
      F.3d 823, 839 (10th Cir. 1993), proposes introducing the vague and undefined term “substantial part,” without
      providing guidance to the jury as to whether this term refers to volume or significance. Motorola does not think
      that the model instruction requires revision in this case.



                                                                                                                          93
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 99 of 110 PageID #:58319




Instruction No. 42 (Disputed) – Protected Expression

                   Joint Proposal:

          “Protected expression” means expression in Motorola’s work that was created

independently, involving some creativity.

          Copyright law protects only original expression in the work. This includes the way that

facts; ideas; procedures; processes; systems; methods of operation; concepts; principles;

discoveries; devices are expressed in the work. It does not include the facts; ideas; procedures;

processes; systems; methods of operation; concepts; principles; discoveries; devices

themselves.203

                   Hytera’s Proposal:

          Protected expression does not include a method of operation, regardless of the form in

which it is described, explained, or embodied in a work.204 205 Even if there are multiple

methods by which an operation can be performed, the selection of a particular method of




203
      Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.5.2.

204
      Hytera’s Authority: 17 U.S.C. § 102(b).
205
      Motorola’s Response: The joint proposal addresses these same principles but is based on the Seventh Circuit
      Model Instruction. Hytera’s proposal is repetitive and confusing.



                                                                                                              94
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 100 of 110 PageID #:58320




 operation is not eligible for protection.206 207


 206
       Hytera’s Authority: Incredible Techs., Inc. v. Virtual Techs., Inc., 400 F.3d 1007, 1012 (7th Cir. 2005) (“Even
       if there are multiple methods by which an operation can be performed, a plaintiff's choice of a particular method
       of operation is not eligible for protection.”). Although Incredible Techs reached that conclusion by reference to
       a First Circuit decision, the quoted language is presented as the applicable rule of law, not merely a statement of
       the law as applied by the First Circuit (i.e., in Lotus Dev. Corp. v. Borland Int’l, Inc., 49 F.3d 807 (1st Cir. 1995).
       And, indeed, the Seventh Circuit applied that rule as part of its holding in Incredible Techs. (e.g., affirming the
       decision that “the instructions on the control panel were not creative expressions” because they are “utilitarian
       explanations of that system and are not sufficiently original or creative to merit copyright protection”). Contrary
       to Motorola, this proposed instruction is precisely in line with 7th Circuit authority. Motorola’s cited authority,
       Oracle, which was decided by the Federal Circuit, applying Ninth Circuit copyright law, is inapposite and does
       not warrant dislodging the Seventh Circuit’s holding. To the extent Oracle conflicts with the holding of Incredible
       Techs., the latter controls. Second, Oracle’s consideration of the fact that Lotus did not involve copying of source
       code is irrelevant. Here, the constrained elements are methods of operation within source code, while Lotus
       involved a method of operation independent of the source code that implemented it. Moreover, since the issue
       here is a jury’s consideration of infringement, not a question of noninfringement as a matter of law, the jury must
       be instructed concerning the functional and unprotectable aspects that rest beneath any protectable expression to
       be compared—a concern absent from Oracle. Neither American Dental nor Oracle’s discussion of it is to the
       contrary (and the former pre-dates Incredible Techs., leaving Incredible Techs. to control, again). Indeed,
       American Dental states the same rule as that stated in Incredible Techs. Am. Dental Ass'n v. Delta Dental Plans
       Ass'n, 126 F.3d 977, 981 (7th Cir. 1997) (“Protecting variations [i.e., not just direct copies] on the forms could
       have permitted the author of an influential accounting treatise to monopolize the practice of double-entry
       bookkeeping.” (citing Baker v. Selden, 101 U.S. 99 (1879) (emphasis added)). Oracle discusses that decision
       only insofar as it rejects the notion that any “system” is an unprotectable method of operation. Oracle Am., Inc.
       v. Google Inc., 750 F.3d 1339, 1366 (Fed. Cir. 2014). That is not the issue here.

       It is of no moment that the statutory prohibition on protection for methods of operation (among others) is a
       codification of the rule of idea-expression merger. Hytera’s proposed instruction and the case law on point
       explains what an unprotectable method of operation is. And considerable portions of Motorola’s accusations of
       copying address basic and discrete data structures and functions that are similar only insofar as they employ
       similar methods of operation with syntax and verbiage constrained by the programming platform. That is an issue
       for the merits, but an instruction that correctly states the law of merger is appropriate. Moreover, Motorola
       equivocates about whether its copyright allegations concern only literal copying or non-literal copying such as
       copying related to some unspecified structure, sequence, and organization.
 207
       Motorola’s Response: Hytera’s instruction that “[e]ven if there are multiple methods by which an operation can
       be performed, the selection of a particular method of operation is not eligible for protection,” is inconsistent with
       Seventh Circuit law, and Hytera fails to point to any instructions adopted by this District that include its
       proposal. Hytera claims that its instruction is based on 17 U.S.C. § 102(b), which states: “In no case does
       copyright protection for an original work of authorship extend to any idea, procedure, process, system, method of
       operation, concept, principle, or discovery, regardless of the form in which it is described, explained, illustrated,
       or embodied in such work.” Yet, the Seventh Circuit explained in American Dental Association v. Delta Dental
       Plans Association that “Section 102(b) codifies the fact-expression dichotomy.” 126 F.3d 977, 981 (7th Cir.
       1997). Thus, although an idea or fact (or synonymous terms like “methods of operation” or “systems”) cannot
       be protected on their own, the expression of those ideas, methods, or systems are protected by copyright. That is
       why, a book about performing a surgical method would have copyright protection for its text, but the copyright
       would not extend to performance of the surgical method itself. Likewise, although the specific functionality
       performed by a computer program could be unprotectable, as long as there are multiple ways to achieve the same
       functionality from which the author chooses one way, the way that the functionality is expressed in the computer
       program’s source code is protectable. This concept was discussed in detail in Oracle America, Inc. v. Google
       Inc., on which Hytera relies for other proposed instructions. As the Federal Circuit explained, a work is “entitled
       to copyright protection as long as the author had multiple ways to express the underlying idea.” 750 F.3d 1339,
       1365 (Fed. Cir. 2014). Hytera’s proposed instruction is directly contradicted by its own authority, and by the


                                                                                                                          95
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 101 of 110 PageID #:58321




           Protected expression also does not include elements of a work that are indispensable or at

 least standard in the treatment of a particular subject.208 209


       Seventh Circuit’s approach to Section 102(b).

       The sole case on which Hytera relies, Incredible Technologies, Inc. v. Virtual Technologies, Inc., is not to the
       contrary. First, the decision turned not on whether the element at issue was a method of operation or could have
       been written in different ways, but whether it was “original or creative” enough “to merit copyright
       protection.” 400 F.3d at 1013. That is consistent with the holdings in American Dental and Oracle. In any case,
       a court “cannot assume that a subsequent panel of the Seventh Circuit can overrule another prior panel
       implicitly.” Caine v. Burge, 897 F. Supp. 2d 714, 719 (N.D. Ill. 2012) (“To overrule precedent of the Seventh
       Circuit requires a recognition by the panel of the previous decision or decisions to be overruled and circulation of
       the overruling decision to the full court pursuant to Circuit Rule 40(e).”). Thus, Incredible Technologies must be
       read consistently with American Dental; it could not have implicitly overruled American Dental as Hytera
       suggests (which in any case is unnecessary as both decisions are consistent with each other and with Motorola’s
       position). Second, the portion of the opinion relevant to Hytera’s proposed instruction describes how the First
       Circuit approached Section 102(b) in Lotus v. Borland. 400 F.3d 1007, 1012 (7th Cir. 2005). As discussed above,
       the Seventh Circuit’s decision did not turn on that question and, thus, at best the recitation of First Circuit law is
       dicta. Moreover, as discussed in Oracle, the First Circuit’s approach is inconsistent with the Seventh Circuit
       interpretation in American Dental and other courts that have considered Section 102(b). 750 F.3d at 1365–
       66. And, in any case, even the First Circuit now acknowledges that Section 102(b) is merely a “statutory
       codification” of the idea/expression dichotomy. See Situation Mgmt. Sys., Inc. v. Asp. Consulting LLC, 560 F.3d
       53, 55 (1st Cir. 2009) (“[T]he statutory restriction in § 102(b) is a codification of ‘[t]he most fundamental axiom
       of copyright law ... that `[n]o author may copyright his ideas or the facts he narrates.’”). Third, Lotus rejected
       the abstraction-filtration-comparison test that Hytera advocates for above. Compare supra (Hytera arguing that
       the AFC test “remains widely in use in software copyright cases”) with 49 F.3d at 815 (the First Circuit concluding
       that the AFC test is “of little help in assessing whether the literal copying of a menu command hierarchy
       constitutes copyright infringement”). As the Oracle court noted, “the hard and fast rule set down in Lotus and
       employed by the district court here . . . is at odds with . . . the abstraction-filtration-comparison analysis.” 750
       F.3d at 1366. Likewise, the Tenth Circuit rejected Lotus, holding that “although an element of a work may be
       characterized as a method of operation, that element may nevertheless contain expression that is eligible for
       copyright protection” because Section 102(b) “does not extinguish the protection accorded a particular expression
       of an idea merely because that expression is embodied in a method of operation at a higher level of
       abstraction.” Mitel, Inc. v. Iqtel, Inc., 124 F.3d 1366, 1372 (10th Cir. 1997). Finally, Hytera has never identified
       in this case or in its jury instruction submission a method of operation to which the First Circuit Lotus test would
       be applied in this case. This is a case about copying of source code, which makes it factually (as well as legally)
       distinct from Lotus. See Oracle, 750 F.3d at 1365 (distinguishing First Circuit approach as inapplicable to (a)
       source code copying, (b) copying of creative elements, and (c) copying of elements that are not essential to operate
       a system). For these reasons, Motorola respectfully requests that this Court not adopt Hytera’s incorrect and
       confusing instruction.




 208
       Hytera’s Authority: Incredible Techs., Inc. v. Virtual Techs., Inc., 400 F.3d 1007, 1011–12 (7th Cir. 2005)
       (explaining that scenes a faire excludes from protection elements “which are as a practical matter indispensable,
       or at least standard, in the treatment of a given topic”).
 209
       Motorola’s Response: Hytera’s proposal introduces the vague terms “indispensable” and “standard” without
       definition; such instructions are likely to confuse the jury. To the extent any instruction is added regarding the


                                                                                                                         96
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 102 of 110 PageID #:58322




           Protected expression also does not include individual words and short phrases such as

 names, titles, and slogans.210 211




       merger and scenes a faire doctrines, they are affirmative defenses that Hytera did not plead in its answer and,
       thus, has waived. See Ocean Atl. Woodland Corp. v. DRH Cambridge Homes, Inc., No. 02 Civ. 2523, 2003 WL
       1720073, at *8 (N.D. Ill. Mar. 31, 2003); Forest River, Inc. v. Heartland Recreational Vehicles, LLC, 753 F.
       Supp. 2d 753, 761 (N.D. Ind. 2010); see also Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1358 (Fed. Cir.
       2014). Moreover, the instruction should make clear that Hytera bears the burden of presenting evidence as to
       those doctines. 4 Nimmer on Copyright § 13.03 (2019) (“defendant must go forward at trial with appropriate
       evidence as to [merger and scenes a faire] doctrines).
 210
       Hytera’s Authority: 37 C.F.R. § 202.1; Peters v. West, 692 F.3d 629, 636 (7th Cir. 2012) (“the name alone
       cannot constitute protectable expression”). Schroeder v. William Morrow & Co., 566 F.2d 3, 5 (7th Cir. 1977)
       (“The copyright protects not the individual names and addresses but the compilation, the product of the compiler's
       industry.”).

 211
       Motorola’s Response: With regard to words and short phrases, the Federal Circuit also explained that “the
       relevant question for copyrightability purposes is not whether the work at issue contains short phrases — as
       literary works often do — but, rather, whether those phrases are creative.” Oracle, 750 F.3d at 1362. Peters v.
       West, on which Hytera relies, is not to the contrary as the court merely found that the name “Kate Moss” was not
       copyrightable, which does not compare to the massive number of lines of code that Hytera copied from
       Motorola. 692 F.3d 629, 636 (7th Cir. 2012).



                                                                                                                     97
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 103 of 110 PageID #:58323




 Instruction No. 43 (Revised) – Copyright Damages Generally212 213

             [Motorola’s Proposal: Motorola contends that Hytera is liable for copyright

 infringement based on U.S. sales of its DMR products. Motorola also contends that Hytera is

 liable for copyright infringement because certain individuals infringed Motorola’s copyright in

 or from the United States, Hytera profited from that infringed; and Hytera had the right or ability

 to stop or limit that infringement, but failed to do so.] 214

             If you find that Motorola has proved that Hytera has infringed Motorola’s copyright by a

 preponderance of the evidence, then you must determine the amount of damages, if any,

 Motorola is entitled to recover. You will be asked to determine Motorola’s damages through


 212
       Hytera Preface: Hytera contends that the issues of unjust enrichment and disgorgement of profits are equitable
        issues for resolution by the judge in conjunction with other issues relating to equitable remedies and defenses.
        Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 686 (2014) (identifying “disgorgement of unjust gains”
        from infringement as “equitable relief”); Int’l Fin. Servs. Corp. v. Chromas Techs. Canada, Inc., 356 F.3d 731,
        735 (7th Cir. 2004) (“Even when a plaintiff is entitled to a jury trial on his legal claims, the district court must
        nonetheless make an independent judgment as to any equitable issue.”). Hytera proposes these instructions in
        response to Motorola’s proposed instructions in case the judge determines the issues will nonetheless be directed
        to the jury. Hytera reserves all rights, including the right to propose instructions on other equitable issues, to the
        extent the judge determines that certain equitable issues should be tried to the jury. Motorola’s citation of
        authority that predates Petrella do not resolve the issue it raised.

 213
       Motorola Preface: The Seventh Circuit clearly contemplates that the jury decide disgorgement and unjust
       enrichment damages in a copyright case. Indeed, the Committee on Pattern Civil Jury Instructions of the Seventh
       Circuit included instructions relating to those issues. See, e.g., Federal Civil Jury Instructions of the Seventh
       Circuit, Instruction No. 12.8.1 and 12.8.2. Courts have held that disgorgement and unjust enrichment are legal
       remedies that involve questions of fact for the jury. See Telewizja Polska USA, Inc. v. EchoStar Satellite Corp.,
       No. 02 C 3293, 2005 WL 2405797, at *4 (N.D. Ill. Sept. 28, 2005) (holding that plaintiff seeking unjust
       enrichment sought “legal, rather than equitable, relief”); Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569,
       577 (7th Cir. 2004) (“award of profits” is a legal remedy); Federal Deposit Insur. Corp. v. Bank One, Waukesha,
       881 F.2d 390, 392 (7th Cir. 1989) (affirming district court’s judgment entered after a jury trial on unjust
       enrichment claim); Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569, 577 (7th Cir. 2004) (“award of profits”
       is a legal remedy); Fail-Safe, L.L.C. v. A.O. Smith Corp., 744 F. Supp. 2d 870, 874 (E.D. Wis. 2010) (finding that
       “the remedy sought is legal in nature” where plaintiff “is seeking disgorgement of the benefit [plaintiff] allegedly
       provided to [defendant]” because “the court is guided by dicta in the case of First Nat'l Bank v. Warren, 796 F.2d
       999 (7th Cir. 1986), where the Seventh Circuit described the disgorgement remedy as legal in nature when a
       “plaintiff seeks money for its own coffers.”). Petrella’s comment about unjust enrichment as an equitable remedy
       was dicta. See, e.g., Grant Heilman Photography, Inc. v. McGraw-Hill Companies, Inc., 28 F. Supp. 3d 399, 411
       (E.D. Pa. 2014) (“Petrella was a case about laches, and the holding is limited to that issue.”). And Int’l Fin. Servs.
       Corp. does not mention or opine on whether “unjust enrichment” or “disgorgement” are legal or equitable
       remedies.
 214
        Motorola’s Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.6.1



                                                                                                                          98
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 104 of 110 PageID #:58324




 June 30, 2019, if any. If you find that Motorola has failed to prove the claim, then you will not

 consider the question of damages.

             Motorola must prove damages by a preponderance of evidence.215

 Motorola may recover any profits that Hytera made from the infringement [Hytera’s Proposal:

 within the United States.]216217 I will define these terms in the following instructions.

             Motorola is not entitled to a double recovery for the same wrongful conduct under both

 its trade secret misappropriation and copyright claims.218




 215
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.8.1.

 216
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.8.1.

 217
        Motorola’s Response: Los Angeles News Serv. v. Reuters Television Int’l, Ltd., 843 F.3d 987, 992 (9th Cir.
        1998).
 218
       Joint Authority: Thermodyne Food Serv. Prods. v. McDonald’s Corp., 940 F. Supp. 1300, 1310 (N.D. Ill. 1996)
        (Alesia, J.) (“Plaintiffs are not entitled to a double recovery under both counts… for the same wrongful conduct.”).



                                                                                                                        99
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 105 of 110 PageID #:58325




 Instruction No. 44 (Disputed) – Copyright / Defendants’ Profits

            Motorola is entitled to recover the profits that Hytera made [Motorola’s Proposal: from

 the time of first infringement through June 30, 2019] [Hytera’s Proposal: in the United States

 from August 2, 2015 to the present219 220] because of the infringement. Hytera’s profits are

 revenues that Hytera made because of the infringement, minus Hytera’s expenses in producing

 and selling the infringing DMR radios. Motorola must prove Hytera’s revenues and a causal



 219
       Hytera’s Authority: Leventhal v. Schenberg, 917 F.Supp.2d 837, 846 (N.D. Ill. 2013) (noting the Court is
        “powerfully convinced the Seventh Circuit would” overturn Taylor v. Meirick and find that copyright
        infringement is not a continuing violation); see also Diversey v. Schmidly, 738 F. 3d 1196 (10th Cir. 2013)
        (“Accordingly, we reject as unnecessary the “continuing wrong” doctrine in the copyright infringement context
        and adopt the majority view.”); Carter v. Pallante, 256 F. Supp. 3d 791, 800 n.5 (N.D. Ill. 2017) (“Insofar as
        Carter seeks to proceed on the basis of infringing actions that took place more than three years prior to his
        commencing this action, such claims could be barred because there is no continuing violation doctrine under the
        Copyright Act.”); Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 671 (2014) (“Each time an infringing
        work is reproduced or distributed, the infringer commits a new wrong. Each wrong gives rise to a discrete “claim”
        that “accrue[s]” at the time the wrong occurs.”); Johnson v. Cypress Hill, 619 F. Supp. 2d 537, 543 (N.D. Ill.
        2008) (Norgle, J.); 17 U.S.C. § 507(b).

 220
     Motorola’s Response: Motorola contends that it is entitled to copyright damages from the date of Hytera’s first
 infringement, notwithstanding the three-year statute of limitations. See Taylor v. Meirick, 712 F.2d 1112, 1119 (7th
 Cir. 1983) (“[w]hen the final act of an unlawful course of conduct occurs within the statutory period, these purposes
 are adequately served, in balance with the plaintiff's interest in not having to bring successive suits, by requiring the
 plaintiff to sue within the statutory period but letting him reach back and get damages for the entire duration of
 the alleged violation.”)(emphasis added); Champion Labs., Inc. v. Cent. Illinois Mfg. Co., 157 F. Supp. 3d 759, 765
 (N.D. Ill. 2016) (noting that “three District Courts in this Circuit, all in trademark and copyright infringement cases,
 concluded that Taylor nonetheless still controls.”); Sarkis’ Cafe, Inc. v. Sarks in the Park, LLC, No. 12 C 9686, 2013
 WL 6632741, at *4 (N.D. Ill. Dec. 16, 2013) (Lanham Act and Illinois Consumer Fraud and Deceptive Business
 Practices Act case following the statute of limitations holding in Taylor, and citing Grove Fresh Distrib., Inc. v.
 Everfresh, Inc., Case No. 89–C–1113, 1990 WL 250416, at *2 (N.D. Ill. Dec. 17, 1990) for the proposition that “As
 long as the plaintiff can prove damages from the defendants’ continuous course of [unfair competition], including
 some wrongful conduct within the statutory period, the plaintiff can recover for the entire period.”)(emphasis
 added); Persis International, Inc. v. Burgett, Inc., No. 09–7451, 2012 WL 4176877, at *4 & n. 5 (N.D. Ill. Sept. 18,
 2012) (following Taylor to find trademark and unfair competition claims are not barred by statute of limitations);
 Panoramic Stock Images, Ltd v. McGraw-Hill Glob. Educ. Holdings, LLC, No. 12 C 9881, 2015 WL 393381, at *2
 (N.D. Ill. Jan. 27, 2015) (“Panoramic correctly states governing Seventh Circuit law when, in its brief, it explains
 that ‘[u]nder the discovery rule, a copyright owner is entitled to recover for infringements, regardless of when they
 occurred, so long as he or she did not have actual or constructed notice of the infringements more than three years
 before filing.’ … The court agrees that Panoramic may pursue damages for all infringing activity that it first
 became aware of in October 2012, including infringements that ended in 2008.”)(citation omitted)(emphasis
 added); see also Los Angeles News Serv. v. Reuters Television Int’l, Ltd., 843 F.3d 987, 992 (9th Cir. 1998). Finally,
 because the Hytera Defendants are practically partners, they are jointly and severally liable for copyright
 infringement. Belford, Clarke & Co. v. Scribner, 144 U.S. 488, 507–508, 12 S.Ct. 734, 740, 36 L.Ed. 514 (1892)
 (printer held jointly liable for publisher's profits on infringing book since they were “practically partners.”); Frank
 Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 519 (9th Cir. 1985); GC2 Inc. v. Int’l Game Tech., No.
 16 C 8794, 2018 WL 5921315, at *3 (N.D. Ill. Nov. 12, 2018).


                                                                                                                     100
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 106 of 110 PageID #:58326




 relationship between the infringement and those revenues.221 Hytera must prove its own

 expenses and any portion of its profits that resulted from factors other than infringement of

 Motorola’s copyright.222 [Hytera’s Proposal: That is, in addition to deducting Hytera’s

 expenses relating to the infringement, you must only award profits attributable to the infringing

 aspects of Hytera’s DMR products and not those profits attributable to the non-infringing aspects

 of the products. In apportioning between infringing and noninfringing contributors to Hytera’s

 profits, what is required is not mathematical exactness, but only a reasonable approximation. 223
 224
       ]




 221
       Hytera’s Authority: Bell v. Taylor, 827 F.3d 699, 710 (7th Cir. 2016) (“In other words, a plaintiff must show a
        causal nexus between the infringement and the gross revenues.” (citing Taylor v. Meirick, 712 F.2d 1112, 1122
        (7th Cir. 1983)); Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.8.3
 222
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 12.8.3.

 223
       Hytera’s Authority: Bucklew v. Hawkins, Ash, Baptie & Co., LLP., 329 F.3d 923, 932 (7th Cir. 2003). A clear
        statement of the law on apportionment is particularly important here, where the alleged infringement is
        intermingled with Hytera’s significant independent contributions as well as the teachings of standard-essential
        patents.

 224
       Motorola’s Response: Hytera’s proposal does not appear in the Seventh Circuit model instruction and is repetitive
        of the parties’ joint instruction—which limits damages to those “suffered . . . because of the infringement.” See
        0. Hytera also should not be permitted to argue that any uncertainty in is data should be resolved in its favor. RKI,
        Inc. v. Grimes, 200 F. Supp. 2d 916, 927 (N.D. Ill. 2002).



                                                                                                                        101
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 107 of 110 PageID #:58327




 Instruction No. 45 (Disputed) – No Double Recovery

           If you award Motorola damages for both its trade secret misappropriation claims and its

 copyright claims, you must not award damages in a manner that results in double recovery for

 the same injury.

                    Hytera’s Proposal225:

           For example, if you find that Hytera’s trade secret misappropriation caused Motorola to

 lose 100 sales, and you award Motorola its actual loss for those 100 sales, you may not also

 award Motorola copyright damages in any form based on those lost sales.




 225
       Motorola’s Response: Motorola does not object to including a double recovery instruction, but the parties have
       already agreed on a double recovery instruction to include with the copyright damages instructions. There is no
       reason to include another, differently worded, double recovery instruction here. In addition, Hytera’s inclusion
       of an example is improper because it may improperly skew the jury’s view of the percentage of Hytera’s sales on
       which the jury should award certain types of damages. This is particularly the case because Hytera’s example is
       incomplete and incorrect, as the jury may find different trade secrets misappropriated that may impact how trade
       secret and copyright damages are awarded.



                                                                                                                  102
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 108 of 110 PageID #:58328




 Instruction No. 46 (Agreed) – Selection of Presiding Juror; General Verdict226

            Upon retiring to the jury room, you must select a presiding juror. The presiding juror will

 preside over your deliberations and will be your representative here in court.

            Forms of verdict have been prepared for you.

            [Forms of verdict read.]

            Take these forms to the jury room, and when you have reached unanimous agreement on

 the verdict, your presiding juror will fill in and date the appropriate form, and all of you will sign

 it.




 226
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.32.



                                                                                                        103
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 109 of 110 PageID #:58329




 Instruction No. 47 (Agreed) – Communication with Court227

            I do not anticipate that you will need to communicate with me. If you do need to

 communicate with me, the only proper way is in writing. The writing must be signed by the

 presiding juror, or, if he or she is unwilling to do so, by some other juror. The writing should be

 given to the marshal, who will give it to me. I will respond either in writing or by having you

 return to the courtroom so that I can respond orally.

            If you do communicate with me, you should not indicate in your note what your

 numerical division is, if any.




 227
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.33.



                                                                                                        104
Case: 1:17-cv-01973 Document #: 839-1 Filed: 02/03/20 Page 110 of 110 PageID #:58330




 Instruction No. 48 (Agreed) – Disagreement Among Jurors228

            The verdict must represent the considered judgment of each juror. Your verdict, whether

 for or against the parties, must be unanimous.

            You should make every reasonable effort to reach a verdict. In doing so, you should

 consult with one another, express your own views, and listen to the opinions of your fellow

 jurors. Discuss your differences with an open mind. Do not hesitate to reexamine your own

 views and change your opinion if you come to believe it is wrong. But you should not surrender

 your honest beliefs about the weight or effect of evidence solely because of the opinions of other

 jurors or for the purpose of returning a unanimous verdict.

            All of you should give fair and equal consideration to all the evidence and deliberate with

 the goal of reaching an agreement that is consistent with the individual judgment of each juror.

 You are impartial judges of the facts.




 228
       Joint Authority: Federal Civil Jury Instructions of the Seventh Circuit, Instruction No. 1.34.



                                                                                                        105
